EXHIBIT 10.18

 

 

 

 

[gpxyxzzinhhz000001.jpg]

 

 

 

SHORT FORM LEASE

 

 

 

Between

 

3 SYLVAN REALTY L.L.C.

 

as Landlord,

 

 

 

and

 

GERON CORPORATION

 

as Tenant

 

 

 

Building:

 

3 Sylvan Way

Parsippany, New Jersey

 

 

 

 

--------------------------------------------------------------------------------

 

THIS LEASE is made on the 30th day of April, 2019 between 3 SYLVAN REALTY
L.L.C., a New Jersey limited liability company, whose address is c/o Mack-Cali
Realty Corporation, Harborside 3, 210 Hudson Street, Suite 400, Jersey City, New
Jersey 07311 (who is referred to in this Lease as “Landlord”) and GERON
CORPORATION, a Delaware corporation, whose address is 149 Commonwealth Drive,
Menlo Park, CA 94025 (who is referred to in this Lease as “Tenant”). This Lease
consists of the following Basic Lease Provisions and Definitions and the
attached General Conditions and Exhibits.  The Basic Lease Provisions and
Definitions are referred to in this Lease as the “Basic Lease Provisions.”

 

BASIC LEASE PROVISIONS

1.BASE PERIOD COSTS means the following:

 

a)

Base Operating Costs: Operating Costs incurred during the Calendar Year.

 

b)

Base Real Estate Taxes: Real Estate Taxes incurred during the Calendar Year.

2.BUILDING means 3 Sylvan Way, Parsippany, New Jersey.

3.CALENDAR YEAR means the calendar year 2019.

4.COMMENCEMENT DATE means the earlier of (i) the date Landlord shall
substantially complete the Work in accordance with Exhibit C attached hereto and
made part hereof, or (ii) the date Tenant, or any party acting by or through
Tenant, shall occupy the Premises for the purpose of conducting Tenant’s
business therein, subject to Article 20 of this Lease.

5.DEMISED PREMISES OR PREMISES mean and are agreed and deemed to be 9,815 gross
rentable square feet on the second (2nd) floor as shown on Exhibit A to this
Lease, which includes an allocable share of the Common Facilities.  

6.EXPIRATION DATE means 11:59 p.m. on the last day of the month in which the day
before the eleven (11) year anniversary of the Commencement Date occurs.

7.FIXED BASIC RENT means the following:

 

Months

Annual Rate

Monthly Installments

Annual Per Sq. Ft. Rent

1 – 12

$318,987.50

$26,582.29

$32.50

13 – 24

$325,367.25

$27,113.94

$33.15

25 – 36

$331,845.15

$27,653.76

$33.81

37 – 48

$338,519.35

$28,209.95

$34.49

49 – 60

$345,291.70

$28,774.31

$35.18

61 – 72

$352,162.20

$29,346.85

$35.88

73 – 84

$359,229.00

$29,935.75

$36.60

85 – 96

$366,393.95

$30,532.83

$37.33

97 – 108

$373,755.20

$31,146.27

$38.08

109 – 120

$381,214.60

$31,767.88

$38.84

121 - 132

$388,870.30

$32,405.86

$39.62

 

If the Commencement Date is other than the first day of a calendar month, then
the Monthly Installment of Fixed Basic Rent payable by Tenant for such month
shall be prorated at the same rental rate payable for the first (1st) Monthly
Installment listed above, and “Month 1” of the rent grid set forth above shall
be deemed to be the first full calendar month following immediately thereafter.

Notwithstanding the foregoing, provided that: (i) this Lease is in full force
and effect, (ii) Tenant has complied with each of its obligations hereunder, and
(iii) Tenant is otherwise at the time required to pay Landlord Fixed Basic Rent,
then, Tenant shall have no obligation to pay the Monthly Installments of Fixed
Basic Rent for the second (2nd), third (3rd), fourth (4th), fifth (5th), sixth
(6th), seventh (7th) and eighth (8th) full calendar months of the Term.

8.HVAC AFTER HOURS CHARGE is $55.00 per hour per zone for heat and $75.00 per
hour per zone for air conditioning, subject to Section 17 (b) of the Lease. The
HVAC After Hours Charge is subject to increase from time to time to reflect the
increase in the cost of providing such after hours HVAC service.

9. Notice Addresses shall mean the following (all in accordance with Article
26):

 

If to Tenant:

 

Geron Corporation

149 Commonwealth Drive

Menlo Park, CA 94025

Attention: Chief Financial Officer

With a copy to: Attention: General Counsel

 

Basic Lease Provisions and Definitions – Page 1 of 3

--------------------------------------------------------------------------------

 

With a copy to:

 

Geron Corporation

149 Commonwealth Drive

Menlo Park, CA 94025

Attention: General Counsel

 

If to Landlord:

 

c/o Mack-Cali Realty Corporation

Harborside 3

210 Hudson Street, Suite 400

Jersey City, NJ 07311

Attention: Chief Executive Officer

 

With a copy to:

 

c/o Mack-Cali Realty Corporation

Harborside 3

210 Hudson Street, Suite 400

Jersey City, NJ 07311

Attention: General Counsel

10.PARKING SPACES means a total of thirty-two (32) unassigned parking spaces.

11. SECURITY DEPOSIT means ONE HUNDRED THIRTY-TWO THOUSAND NINE HUNDRED ELEVEN
AND 45/100 DOLLARS ($132,911.45).

In lieu of the cash Security Deposit, Tenant may deliver to Landlord in the form
of a letter of credit from a banking institution having a net worth of at least
ONE BILLION U.S. DOLLARS and meeting the other criteria set forth in this
paragraph that a letter of credit issuer must satisfy.  The letter of credit
shall be in form and content acceptable to Landlord (also at its sole
discretion) (the form attached hereto as Exhibit I shall be deemed acceptable to
Landlord) for the account of Landlord.  Said letter of credit shall be for a
term of not less than one (l) year and shall be automatically renewed by the
bank (without notice from Landlord) (i.e. an “evergreen” letter of credit),
until Landlord shall be required to return the security to Tenant pursuant to
the terms of this Lease but in no event earlier than ninety (90) days after the
Expiration Date, and any renewed letter of credit shall be delivered to Landlord
no later than sixty (60) days prior to the expiration of the letter of credit
then held by Landlord.  If any portion of the security deposit shall be utilized
by Landlord in the manner permitted by this Lease, Tenant shall, within five (5)
days after request by Landlord, replenish the security account by depositing
with Landlord, by letter of credit, an amount equal to that utilized by
Landlord.  Failure of Tenant to comply strictly with the provisions of this
Article shall constitute a material breach of this Lease and Landlord shall be
entitled to present the letter of credit then held by it for payment (without
notice to Tenant).  In the event of a bank failure or insolvency affecting the
letter of credit, Tenant shall replace same within twenty (20) days after being
requested to do so by Landlord.  If Landlord reasonably believes that the letter
of credit issuer is financially troubled or at risk of failure, Landlord, at
Landlord’s option, shall have the right to draw on the letter of credit or
require Tenant to substitute letter of credit from a banking institution
reasonably satisfactory to Landlord. The letter of credit shall be transferable
in connection with a transfer of the Building and Tenant shall be solely
responsible for any transfer fees imposed by the Bank.

Provided that (i) this Lease is in full force and effect, (ii) Tenant is not in
and has not been in default hereunder beyond the expiration of any applicable
notice and cure period, and (iii) Tenant’s net worth (exclusive of goodwill and
other intangible assets) is  equal to or greater than ninety-five percent (95%)
(in Landlord’s sole and absolute judgment) of the net worth of Tenant on the
date of this Lease, Tenant, upon request to Landlord which must be received in
writing by Landlord together with complete, accurate and detailed financials of
Tenant in form acceptable to Landlord, no sooner than sixty (60) days prior to
the reduction date TIME BEING OF THE ESSENCE, may elect to cause Landlord to
reduce the Security Deposit by FIFTY-THREE THOUSAND ONE HUNDRED SIXTY-FOUR AND
58/100 DOLLARS ($53,164.58) on or after the three (3) year and seven (7) month
anniversary of the Commencement Date. If, following the date of any such
reduction in the Security Deposit, Tenant is in default hereunder beyond the
expiration of and applicable notice and cure period, Tenant shall immediately
restore the Security Deposit in the amount originally required under this lease,
(i.e. $132,911.45) so that the Security Deposit shall be equal to the Security
Deposit at the Commencement Date of the Lease.

12. TENANT’S BROKER means Savills, Inc.

13. TENANT’S PERCENTAGE means and is agreed and deemed to be 6.67%
(9,815/147,241).

Basic Lease Provisions and Definitions – Page 2 of 3

--------------------------------------------------------------------------------

 

DEFINITIONS

1.ADDITIONAL RENT means all money, other than the Fixed Basic Rent, payable by
Tenant to Landlord under the Lease, including, but not limited to, the monies
payable by Tenant to Landlord pursuant to Exhibits G and H of this Lease.

2.BUILDING HOLIDAYS means the holidays shown on Exhibit E and all days observed
as holidays by the United States, State, or labor unions representing
individuals servicing the Building in behalf of Landlord; if there be no such
labor unions, such definition shall include holidays designated by Landlord for
the benefit of such individuals.

3.BUILDING HOURS means Monday through Friday, 8:00 a.m. to 6:00 p.m., but
excluding Building Holidays. Notwithstanding the foregoing, Tenant shall (i)
have access to the Premises seven days per week, twenty-four hours per day
(except to the extent such access is restricted as the result of an emergency),
and (ii) receive forty (40) card keys for access to the Building. Any additional
or replacement card keys shall be provided for a fee of $20.00 per card.

4.COMMON FACILITIES means and includes the lobby; elevator(s); fire stairs;
public hallways; public lavatories; all other general Building components,
facilities and fixtures that service or are available to more than one tenant;
air conditioning mechanical rooms; fan rooms; janitors' closets; electrical and
telephone closets serving more than one tenant; elevator shafts and machine
rooms; flues; stacks; pipe shafts and vertical ducts with their enclosing walls;
and structural components of the Building.  

Whenever the word “includes” or “including” is used in this Lease, it means
“includes but is not limited to” and “including but not limited to,”
respectively.

5.EXHIBITS are the following:

 

Exhibit A

Location of Premises

Exhibit B

Rules and Regulations

Exhibit C

Workletter Agreement

Exhibit D

Cleaning Services

Exhibit E

Building Holidays

Exhibit F

Commencement Date Agreement

Exhibit G

Tax and Operating Cost Rider

Exhibit H

Electricity Rider

Exhibit I

Sample Letter of Credit Form

The Exhibits are attached at the back of this Lease and are a part of this
Lease.

6.LEGAL REQUIREMENTS means all present and future laws and ordinances of
federal, state, municipal and county governments, and rules, regulations, orders
and directives of departments, subdivisions, bureaus, agencies or offices of
such governments, or any other governmental, public or quasi-public authorities
having jurisdiction over the Building, and the directions of any public officer
pursuant to law.

7.PRIME means the so-called annual prime rate of interest established and quoted
by The Wall Street Journal (or its successor), from time to time, but in no
event greater than the highest lawful rate from time to time in effect.

8.PERMITTED USE means general office use consistent with a first-class office
building and for no other purpose.

9.REAL PROPERTY means the Building, the land upon which the Building stands,
together with adjoining parking areas, sidewalks, driveways, landscaping and
land.

10.STATE means the State of New Jersey.

11.TERM means the period of time beginning on the Commencement Date and ending
on the Expiration Date.

—  End of Basic Lease Provisions and Definitions —

Basic Lease Provisions and Definitions – Page 3 of 3

--------------------------------------------------------------------------------

 

 

1.

LEASE:

1

2.

FIXED BASIC RENT:

1

3.

USE AND OCCUPANCY:

1

4.

CARE AND REPAIR OF PREMISES:

1

5.

ALTERATIONS, ADDITIONS OR IMPROVEMENTS:

2

6.

ASSIGNMENT AND SUBLEASE:

2

7.

COMPLIANCE WITH RULES AND REGULATIONS:

3

8.

DAMAGES TO BUILDING:

4

9.

EMINENT DOMAIN:

4

10.

LANDLORD'S REMEDIES ON DEFAULT:

4

11.

DEFICIENCY:

4

12.

SUBORDINATION:

5

13.

SECURITY DEPOSIT:

5

14.

RIGHT TO CURE TENANT'S BREACH:

5

15.

LIENS:

5

16.

RIGHT TO INSPECT AND REPAIR:

5

17.

SERVICES TO BE PROVIDED BY LANDLORD:

5

18.

TENANT’S ESTOPPEL:

6

19.

HOLDOVER TENANCY:

6

20.

LANDLORD’S WORK; COMMENCEMENT:

6

21.

OVERDUE RENT CHARGE/INTEREST:

6

22.

INSURANCE:

7

23.

INDEMNITY:

7

24.

BROKER:

8

25.

PERSONAL LIABILITY:

8

26.

NOTICES:

8

27.

AUTHORITY:

8

28.

PARKING SPACES

8

29.

RELOCATION:

8

30.

MISCELLANEOUS:

9

31.

TERMINATION OPTION

10

32.

OPTION TO RENEW

10

 

 

 

--------------------------------------------------------------------------------

 

General Conditions

1.

LEASE:

Landlord has leased the Premises to Tenant for the Term.

2.

FIXED BASIC RENT:

Tenant will pay Landlord the Fixed Basic Rent. At Landlord’s option, upon notice
to Tenant, Tenant will pay the Fixed Basic Rent and Additional Rent by
electronic transfer.  The Fixed Basic Rent payable for the entire Term will be
the aggregate of the Annual Rate set forth in the Basic Lease Provisions, less
the Fixed Base Rent for the months set forth in Article 7 of the Basic Lease
Provisions pursuant to the rent abatement provision included therein, and will
be payable, in advance, on the first day of each calendar month during the Term
at the Monthly Installments set forth in the Basic Lease Provisions, except that
a proportionately lesser amount will be paid for the first month of the Term if
the Term commences on a day other than the first day of the month.  Tenant will
pay the first (1st) full monthly installment of Fixed Basic Rent upon Tenant’s
execution and delivery of this Lease.  Tenant will pay Fixed Basic Rent, and any
Additional Rent, to Landlord at Landlord’s address set forth in the first
paragraph of this Lease, or at such other place as Landlord may designate in
writing, without demand and without counterclaim, deduction or set off.

3.

USE AND OCCUPANCY:

Tenant will use the Premises solely for the Permitted Use.

Neither Tenant, nor anyone acting by or through Tenant, will generate, handle,
dispose, store or discharge any hazardous substances or wastes as defined by
Legal Requirements in, on or around the Premises, the Building or the Real
Property in violation of any Legal Requirements (such actions collectively
referred to as “Prohibited Actions”).  Tenant will defend, indemnify and hold
Landlord harmless against any and all loss, cost, damage, liability or expense
(including attorneys’ fees and disbursements) which Landlord may sustain as a
result of any Prohibited Actions (except to the extent resulting from Landlord’s
own gross negligence of willful misconduct).  

Tenant shall not be responsible for the remediation of: (i) any pre-existing
environmental conditions (e.g., environmental conditions existing prior to
Landlord's delivery of the Premises to Tenant); or (ii) the presence of
Contaminants (as hereinafter defined) in violation of Legal Requirements, except
to the extent that Tenant or Tenant’s Agents (as defined in Article 4 herein
below) has caused such condition or violation, or exacerbated such condition or
violation, in which event Tenant shall only be responsible to the extent such
condition or violation has been caused by Tenant or Tenant’s Agent or
exacerbated by Tenant or Tenant’s Agents. As used in this Article, the term
“Contaminants” shall include, without limitation, any regulated substance, toxic
substance, hazardous substance, hazardous waste, pollution, pollutant,
contaminant, petroleum, asbestos or polychlorinated biphenyls, as defined or
referred to in any applicable Legal Requirements.  Landlord represents that, as
of the date hereof, Landlord has no actual knowledge of the presence of
Contaminants in the Building or the Premises at levels in violation of
applicable Legal Requirements.

Landlord shall, at its sole cost and expense, be responsible for removing any
violations currently affecting the Building and/or the Real Property, unless
Tenant has caused same.  Tenant, at its sole cost and expense, shall comply with
the Americans With Disabilities Act of 1990, as amended, within the Premises
necessitated by Tenant’s particular manner of use of the Premises or Tenant’s
alterations, additions or improvements within the Premises, except for
Landlord’s Work (as defined in Exhibit C).

4.

CARE AND REPAIR OF PREMISES:  

Tenant will not commit any act that damages the Premises or Building and will
take good care of the Premises, and will comply with all Legal Requirements
affecting the Premises or the Tenant’s use and/or occupancy of the
Premises.  Landlord will, at Tenant’s expense, make all necessary repairs to the
Premises.  Landlord will make all necessary repairs to the Common
Facilities.  The cost of repairs to the Common Facilities will be included in
Operating Costs, except where the repair has been made necessary by misuse or
neglect by Tenant or Tenant’s agents, employees, contractors, invitees, visitors
or licensees (collectively, “Tenant’s Agents”), in which event Landlord will
nevertheless make the repair but Tenant will pay to Landlord, as Additional
Rent, upon demand, the cost incurred by Landlord to complete such repairs.  All
improvements made by Tenant prior to or after the commencement of the Term which
are attached to the Premises will, at Landlord’s option, become the property of
Landlord upon the expiration or sooner termination of this Lease.  Not later
than the last day of the Term, Tenant will, at Tenant’s expense, remove from the
Building all of Tenant’s personal property and those improvements made by Tenant
which Landlord has not elected by notice to Tenant to retain as Landlord’s
property, as well as all trade fixtures (other than built-in cabinet work),
moveable partitions, telephone, computer, data and antenna wiring, cabling and
related conduit and the like.  Tenant will repair all injury done by or in
connection with the installation or removal of said property, improvements,
wiring and the like; cap or terminate all telephone, computer and data
connections at service entry panels in accordance with Legal Requirements; and
surrender the Premises in as good condition as they were at the beginning of the
Term, except for reasonable wear and damage by casualty, insured damage, or
other cause not due to the willful or negligent act or omission of Tenant and/or
Tenant’s Agents.  All property of Tenant remaining on the Premises after the
last day of the Term will be conclusively deemed abandoned and may be removed
and discarded or stored at Tenant’s risk by Landlord, and Tenant will pay
Landlord for the cost of such removal, discarding and/or storage.
Notwithstanding anything contained herein to the contrary, Tenant shall remove
all installations that are “non-standard office improvements” that are so
designated by Landlord on Tenant’s plans when submitted for approval. For
purposes hereof, “non-standard office improvements” shall mean raised flooring,
interior staircases, vaults, elevators, modifications to the Building’s utility
and mechanical systems and unusual configuration for first class office space.
Tenant shall repair any damage to the Premises resulting from such removal.

1

--------------------------------------------------------------------------------

 

Tenant is responsible for all costs related to the repair and maintenance of any
additional or supplemental HVAC systems, appliances and equipment serving
exclusively the Premises or installed to meet Tenant’s specific
requirements.  Tenant will purchase and maintain throughout the Term an annual
full maintenance and service contract for this equipment and will forward a copy
of each proposed contract to Landlord for its reasonable approval prior to
signing it. Landlord does not recommend the installation or operation of a
dishwasher within the Premises given their inherent risks; therefore, Tenant
assumes full risk and responsibility for the installation and operation of a
dishwasher in the Premises and agrees to indemnify, release and hold harmless,
Landlord, its agents, employees, contractors, tenants, occupants and invitees
from any and all claims, liabilities, injuries, losses, damages, or expenses of
whatever nature or kind, that in any way arise from the dishwasher, including,
but not limited to, any and all claims concerning leaks, mildew, mold or
mold-like infestation within the Premises and/or Building. In furtherance of the
foregoing, such indemnification shall include but not be limited to, any claims
by Landlord with respect to damage to the Common Facilities of the Building, as
well as claims by other tenants of the Building for damage to the premises
occupied by such other tenants and the personal property located therein,
resulting from the installation and operation of the dishwasher or resulting
from any leak or other malfunctioning of the dishwasher resulting from the
installation or operation of the dishwasher following the date of this Lease. In
the event that, in the sole and exclusive opinion of Landlord or as may be
required by legal requirements, remediation of any mildew, mold or mold-like
infestation in the Premises and/or the Building is required, Landlord shall make
all necessary repairs to the Premises and/or the Building, as the case may be,
at Tenant’s sole and exclusive cost and expense. Landlord assumes no
responsibility whatsoever for Tenant’s installation and use of a dishwasher and
Tenant hereby agrees to assume all responsibility, costs and expenses in
connection with Tenant’s use of a dishwasher, including any and all maintenance,
repairs or replacements to the dishwasher. Landlord shall provide cleaning
services to the Premises as set forth in this Lease, however, Landlord shall not
be responsible for running, emptying or cleaning the dishwasher.

5.

ALTERATIONS, ADDITIONS OR IMPROVEMENTS:  

Tenant will not, without first obtaining the written consent of Landlord, make
any alterations, additions or improvements (collectively, “alterations”) in, to
or about the Premises.  Unless the alterations affect the Common Facilities or
Building Systems or would otherwise require a building permit, Landlord will not
unreasonably withhold or delay its consent.  Building Systems include the life
safety, plumbing, electrical, heating, ventilation and air conditioning systems
in the Building.  Tenant may, upon prior notice to Landlord, perform (i) minor
cosmetic improvements, such as painting and wallpapering, or (ii) alterations
which do not .affect the Common Facilities or Building Systems or would
otherwise require a building permit, and whose cost does not exceed $50,000 in
the aggregate, without the prior consent of Landlord.

If Tenant shall request the consent or approval of Landlord to the making of any
alterations or to any other thing, and Landlord shall seek and pay a separate
fee for the opinion of Landlord's counsel, architect, engineer or other
representative or agent as to the form or substance thereof, Tenant shall pay
Landlord, as Additional Rent, within 30 days after demand, all reasonable costs
and expenses of Landlord incurred in connection therewith, including, in case of
any alterations, costs and expenses of Landlord in reviewing plans and
specifications.

6.

ASSIGNMENT AND SUBLEASE:

Tenant will not mortgage, pledge, assign or otherwise transfer this Lease or
sublet all or any portion of the Premises in any manner except as specifically
provided for in this Article 6:

a)If Tenant desires to assign this Lease or sublease all or part of the
Premises, the terms and conditions of such assignment or sublease will be
communicated by Tenant to Landlord in writing no less than thirty (30) days
prior to the effective date of such sublease or assignment.  Prior to such
effective date, Landlord will have the option, upon notice to Tenant, to
terminate the Lease, (i) in the case of subletting, solely as to that portion of
the Premises to be sublet, or (ii) in the case of an assignment, as to all of
the Premises, and in such event, Tenant will be fully released from its
obligations with respect to the terminated space (“Recapture Space”) accruing
from and after the effective date.  If Landlord terminates the Lease as to the
Recapture Space, in no event will Landlord be liable for a brokerage commission
in connection with the proposed assignment or sublet. If Landlord recaptures the
Recapture Space, Tenant shall be solely responsible, at its cost and expense,
for the reasonable cost of all alterations required to separate the Recapture
Space from the balance of the Premises, including, but not limited to,
construction of demising walls and separation of utilities. Notwithstanding the
foregoing, Landlord shall have no right to exercise its rights herein above if
(i) the space that Tenant proposes to sublet is less than fifty percent (50%) of
the Premises, without regard to the term of such subletting, or (ii) the space
that Tenant proposes to sublet is equal to or greater than fifty percent (50%)
of the Premises and the term of such subletting (including renewal options, if
any) is to expire at any time prior to the last twelve (12) months of the Term
or the Renewal Term (as hereinafter defined), if applicable.

b)In the event that the Landlord elects not to terminate the Lease as to the
Recapture Space, Tenant may assign this Lease or sublet the whole or any portion
of the Premises, subject to Landlord’s prior written consent, which consent will
not be unreasonably withheld, conditioned or delayed, subject to the following
terms and conditions and provided the proposed occupancy is in keeping with that
of a first-class office building:

i)Tenant will provide to Landlord the name, address, nature of the business and
evidence of the financial condition of the proposed assignee or sublessee;

ii)The assignee will assume, by written instrument, all of the obligations of
the Tenant under this Lease, and a copy of such assumption agreement will be
furnished to Landlord within ten (10) days of its execution.  Any further
assignment of this Lease or subletting of all or any part of the Premises will
be permitted only in accordance with the terms hereof;

iii)Each sublease will provide that sublessee’s rights will be no greater than
those of Tenant, and that the sublease is subject and subordinate to this Lease
and to the matters to which this Lease is or will be subordinate, and that in
the event of default by Tenant under this Lease, Landlord may, at its option,
have such

2

--------------------------------------------------------------------------------

 

sublessee attorn to Landlord provided, however, in such case Landlord will not
(i) be liable for any previous act or omission of Tenant under such sublease or,
(ii) be subject to any offset not expressly provided for in this Lease or by any
previous prepayment of more than one month’s rent;

iv)The liability of Tenant and each assignee will be joint, several and primary
for the observance of all the provisions, obligations and undertakings of this
Lease, including the payment of Fixed Basic Rent and Additional Rent through the
entire Term, as the same may be renewed, extended or otherwise modified;

v)Tenant will promptly pay to Landlord fifty percent (50%) of any consideration
received for any assignment or all of the rent (fixed basic rent and additional
rent) and any other consideration payable by the subtenant to Tenant under or in
connection with a sublease, after deducting therefrom all usual and customary
expenses incurred by Tenant in connection therewith (including, but not limited
to, broker’s fees, reasonable attorneys’ fees and disbursements marketing
expenses and any expenses in connection with rent abatements, work contributions
or construction expenses) as and when received, in excess of the Fixed Basic
Rent required to be paid by Tenant for the area sublet;

vi)The acceptance by Landlord of any rent from the assignee or from any
subtenant or the failure of Landlord to insist upon strict performance of any of
the terms, conditions and covenants of this Lease will release neither Tenant,
nor any assignee assuming this Lease, from the Tenant’s obligations set forth in
this Lease;

vii)The proposed assignee or subtenant is not then an occupant of any part of
the Building or any other building then owned by Landlord or its affiliates
within the Business Park in which the Building is located, unless Landlord or
its affiliates do not have comparable space available for leasing;

viii)The proposed assignee or subtenant is not an entity or a person or an
affiliate of an entity with whom Landlord is or has been, within the preceding
nine (9) month period, negotiating to lease space in the Building or any other
building owned by Landlord or its affiliates within the Business Park in which
the Building is located;

ix)There will not be more than two (2) subtenant in the Premises;

x)Tenant will not publicly advertise the subtenancy for less than Landlord’s
then current market rent for the Premises, provided, however, that nothing
contained herein shall be deemed to prohibit Tenant from actual subletting for
less than Landlord’s then current market rent;

xi)Tenant will pay Landlord a TWO THOUSAND FIVE HUNDRED AND 00/100 DOLLAR
($2,500.00) administrative fee for each request for consent to any sublet or
assignment simultaneously with Tenant’s request for consent to a specific sublet
or assignment; and

xii)The proposed assignee or subtenant will use the Premises for the Permitted
Use only.

xiii)As used herein, the term “Business Park” shall mean 4, 6, 7, 8 & 9 Campus
Drive, 1, 3, 5 & 7 Sylvan Way, 4 Gatehall Drive and 2 Hilton Court.

c)If Tenant is a corporation (other than a corporation whose stock is listed and
traded on a nationally recognized stock exchange), the transfer (however
accomplished, whether in a single transaction or in a series of related or
unrelated transactions) of a majority of the issued and outstanding stock [or
any other mechanism such as, by way of example, the issuance of additional
stock, a stock voting agreement or change in class(es) of stock which results in
a change of control of Tenant], and if Tenant is a partnership, joint venture or
limited liability company (collectively “Entity”),  the transfer (by one or more
transfers) of an interest in the distributions of profits and losses of such
Entity (or other mechanism, such as, by way of example, the creation of
additional  partnership or limited liability company interests) which results in
a change of control of such Entity will be deemed an assignment of this Lease,
subject to, and as provided by, the provisions of this Article.

Notwithstanding anything contained in this Lease to the contrary, Tenant may
assign this Lease or sublet all or any portion of the Premises to (i) any
corporation or other Entity directly or indirectly controlling or controlled by
Tenant or under common control with Tenant, or (ii) any successor by merger,
consolidation, corporate reorganization or acquisition of all or substantially
all of the assets or stock of Tenant (any transaction referred to in clauses (i)
or (ii) hereof will be a “Permitted Transfer”) provided that the net worth of
any transferee of a Permitted Transfer will not be less than the greater of (A)
the net worth of Tenant immediately preceding the Permitted Transfer or (B) the
net worth of Tenant as of the date of the execution and delivery of this Lease
by both parties.  Any other assignment or subleasing of Tenant’s interest under
this Lease will be subject to Landlord’s approval, which approval will not be
unreasonably withheld, conditioned or delayed.

d)Except as specifically set forth above, if any portion of the Premises or of
Tenant’s interest in this Lease is acquired by any other person or entity,
whether by assignment, mortgage, sublease, transfer, operation of law or act of
the Tenant, or if Tenant pledges its interest in this Lease or in any security
deposit required hereunder, Tenant will be in default.

7.

COMPLIANCE WITH RULES AND REGULATIONS:  

Tenant will observe and comply with the rules and regulations set forth in
Exhibit B and with such further reasonable rules and regulations as Landlord may
prescribe from time to time.

3

--------------------------------------------------------------------------------

 

8.

DAMAGES TO BUILDING:  

If the Building is damaged by fire or any other cause to such extent that the
cost of restoration, as reasonably estimated by Landlord, will equal or exceed
twenty‑five (25%) percent of the replacement value of the Building (exclusive of
foundations) just prior to the occurrence of the damage, then Landlord may, no
later than the sixtieth (60th) day following the damage, give Tenant a notice
electing to terminate this Lease, or if restoration of the damage to the
Premises will require more than one hundred eighty (180) days to complete or if
such damage is not fully repaired and reasonable  access to the Premises
restored within one hundred eighty (180) days from the date of damage, then, in
any such event, then Tenant may, no later than the sixtieth (60th) day following
the date of damage or following the end of said one hundred eighty (180) day
period, give Landlord a notice of election to terminate this Lease.  In either
such event, this Lease will terminate on the thirtieth (30th) day after the
giving of such notice, and Tenant will surrender possession of the Premises on
or before such date.  If this Lease is not terminated pursuant to this Article,
Landlord will restore the Building and the Premises with reasonable promptness,
subject to Force Majeure, as defined in Article 30 e) below, and subject to the
availability and adequacy of the insurance proceeds.  Landlord shall not be
obligated to restore fixtures and improvements owned by Tenant. Notwithstanding
anything to the contrary contained herein, if more than twenty-five percent
(25%) of the Premises shall be rendered untenantable for the normal conduct of
Tenant's business as a result of a fire or casualty during the last twelve (12)
months of the Term, then the terms and conditions of this Article 8 shall
continue to control and be binding upon Landlord and Tenant except that: (i)
Tenant shall have the right to terminate this Lease by giving notice to Landlord
in accordance with this Article 8 if Landlord’s estimated time of restoration
provides that the substantial completion of the repairs of the Premises which
are Landlord's responsibility will take longer than one hundred twenty (120)
days from the date of the casualty.

In any case in which use of the Premises is affected by any damage to the
Building, there will be either an abatement or an equitable reduction in Fixed
Basic Rent, depending on the period for which and the extent to which the
Premises are not reasonably usable for general office use. The words
“restoration” and “restore” as used in this Article will include repairs.

9.

EMINENT DOMAIN:

If Tenant’s use of the Premises is materially affected due to the taking by
eminent domain of (a) the Premises or any part thereof; or (b) any other part of
the Building; then, in either event, this Lease will terminate on the date when
title vests pursuant to such taking.  The Fixed Basic Rent, and any Additional
Rent, will be apportioned as of such termination date and any Fixed Basic Rent
or Additional Rent paid for any period beyond said date, will be repaid to
Tenant.  Tenant will not be entitled to any part of the award for such taking or
any payment in lieu thereof, but Tenant may file a separate claim for any taking
of fixtures and improvements owned by Tenant which have not become the
Landlord’s property, and for moving expenses, provided the same will, in no way,
affect or diminish Landlord’s award.  In the event of a partial taking which
does not effect a termination of this Lease but does deprive Tenant of the use
of a portion of the Premises, there will be either an abatement or an equitable
reduction in Fixed Basic Rent, depending on the period for which and the extent
to which the Premises are not reasonably usable for general office use.

10.

LANDLORD'S REMEDIES ON DEFAULT:

If Tenant defaults in the payment of Fixed Basic Rent or any Additional Rent or
in the performance of any of the other covenants and conditions of this Lease or
permits the Premises to become deserted, abandoned or vacated, Landlord may give
Tenant notice of such default, and if Tenant does not cure any Fixed Basic Rent
or Additional Rent default within five (5) days or other default within thirty
(30) days after the giving of such notice (or if such other default is of such
nature that it cannot be completely cured within such period, if Tenant does not
commence such curing within such thirty (30) days and thereafter proceed with
reasonable diligence and in good faith to cure such default), then Landlord may
terminate this Lease or Tenant’s right to possession upon not less than ten (10)
days’ notice to Tenant, and on the date specified in such notice Tenant's right
to possession of the Premises will cease, but Tenant will remain liable as
provided below in this Lease.  If this Lease or Tenant’s right to possession
will have been so terminated by Landlord, Landlord may at any time thereafter
recover possession of the Premises by any lawful means and remove Tenant or
other occupants and their effects.  Landlord may, at Tenant’s expense, relet all
or any part of the Premises and may make such alterations, decorations or other
changes to the Premises as Landlord considers appropriate in connection with
such reletting, without relieving Tenant of any liability under this Lease.
Tenant shall pay to Landlord, on demand, such expenses as Landlord may incur,
including, without limitation, court costs and reasonable attorney's fees and
disbursements, in enforcing the performance of any obligation of Tenant under
this Lease.

Tenant hereby waives all right of redemption to which Tenant or any person under
Tenant might be entitled by any Legal Requirement. Tenant hereby further waives
any and all rights to invoke N.J.S.A. 2A:18-60.

11.

DEFICIENCY:  

In any case where Tenant has defaulted and Landlord has recovered possession of
the Premises or terminated this Lease or Tenant’s right to possession, Tenant’s
obligation to pay Landlord all the Fixed Basic Rent and Additional Rent up to
and including the Expiration Date will not be discharged or otherwise
affected.  Landlord will have all rights and remedies available to Landlord at
law and in equity by reason of Tenant’s default, and may periodically sue to
collect the accrued obligations of the Tenant together with interest at Prime
plus four percent per annum from the date owed to the date paid, but in no event
greater than the maximum rate of interest permitted by law.

Alternatively, in any case where Landlord has recovered possession of the
Premises by reason of Tenant’s default, Landlord may at Landlord’s option, and
at any time thereafter, and without notice or other action by Landlord, and
without prejudice to any other rights or remedies it might have hereunder or at
law or equity, become entitled to recover from Tenant, as damages for such
breach, in addition to such other sums herein agreed to be paid by Tenant, to
the date of re-entry, expiration and/or dispossess, an amount equal to the
difference between the Fixed Basic Rent and Additional Rent reserved in this
Lease from the date of such default to the date of Expiration Date of the
original Term and the then fair and reasonable rental value of the Premises for
the same period. Said damages shall become

4

--------------------------------------------------------------------------------

 

due and payable to Landlord immediately upon such breach of this Lease and
without regard to whether this Lease be terminated or not, and if this Lease be
terminated, without regard to the manner in which it is terminated. In the
computation of such damages, the difference between an installment of Fixed
Basic Rent and Additional Rent thereafter becoming due and the fair and
reasonable rental value of the Premises for the period for which such
installment was payable shall be discounted to the date of such default at the
rate of not more than six percent (6%) per annum.

12.

SUBORDINATION:  

This Lease will, at the option of any holder of any underlying lease or holder
of any first mortgage or first trust deed, be subject and subordinate to any
such underlying lease and to any first mortgage or first trust deed which may
now or hereafter affect the Real Property, and also to all renewals,
modifications, consolidations and replacements of such underlying leases and
first mortgage or first trust deed.  Although no instrument or act on the part
of Tenant will be necessary to effectuate such subordination, Tenant will,
nevertheless, within ten (10) days after written request by Landlord, execute
and deliver such further instruments confirming such subordination of this Lease
as may be desired by the holders of such first mortgage or first trust deed or
by any of the lessors under such underlying leases.  If any underlying lease to
which this Lease is subject terminates, Tenant will, on timely request,
recognize and acknowledge the owner of the Real Property as Tenant’s landlord
under this Lease.

13.

SECURITY DEPOSIT:

Tenant will deposit with Landlord on the signing of this Lease by Tenant, the
Security Deposit for the performance of Tenant’s obligations under this Lease,
including the surrender of possession of the Premises to Landlord in the
condition required under this Lease.  If  Landlord applies all or any part of
the Security Deposit to cure any default of Tenant, Tenant will, on demand,
deposit with Landlord the amount so applied so that Landlord will have the full
Security Deposit on hand at all times during the Term.  In the event of a bona
fide sale of the Real Property, subject to this Lease, upon notice to Tenant,
Landlord will transfer the Security Deposit to the purchaser, and upon
purchaser’s assumption of the Security Deposit upon notice to Tenant, Landlord
will be considered released by Tenant from all liability for the return of the
Security Deposit; and Tenant agrees to look solely to the new landlord for the
return of the Security Deposit, and it is agreed that this will apply to every
transfer or assignment made of the Security Deposit to a new landlord.  Provided
Tenant is not in default beyond the expiration of any applicable notice and cure
period, the Security Deposit (less any portions of it previously used, applied
or retained by Landlord), will be returned to Tenant after the expiration or
sooner termination of this Lease and delivery of the entire Premises to Landlord
in accordance with the provisions of this Lease.  Tenant will not assign, pledge
or otherwise encumber the Security Deposit, and Landlord will not be bound by
any such assignment, pledge or encumbrance.

14.

RIGHT TO CURE TENANT'S BREACH:  

If Tenant breaches any covenant or condition of this Lease, Landlord may, on
prior notice to Tenant (except that no notice need be given in case of
emergency), cure such breach at the expense of Tenant, and the reasonable amount
of all expenses, including attorney's fees, incurred by Landlord in so doing
(whether paid by Landlord or not) will be deemed payable on demand as Additional
Rent.

15.

LIENS:  

Tenant will use commercially reasonable efforts to prevent any lien or other
encumbrance to be filed as a result of any act or omission (or alleged act or
omission) of Tenant. Tenant will, within thirty (30) days after notice from
Landlord, discharge or satisfy by bonding or otherwise any liens filed against
Landlord or all or any portion of the Real Property as a result of any such act
or omission, including any lien or encumbrance arising from contract or tort
claims.

16.

RIGHT TO INSPECT AND REPAIR:  

Landlord or its designees may enter the Premises (but will not be obligated to
do so) at any reasonable time on reasonable prior notice to Tenant (except that
no notice need be given in case of emergency) for the purpose of: (i)
inspection; (ii) performance of any work or the making of such repairs,
replacements or additions in, to, on and about the Premises or the Building, as
Landlord deems necessary or desirable; or (iii) showing the Premises to
prospective purchasers, mortgagees and, during the last twelve (12) months of
the Term (as same may be extended pursuant to Article 32 herein below),
tenants.  A representative of Tenant shall have the right to accompany any party
accessing the Premises pursuant to this Article 16, provided, that the
availability of said representative shall not be a condition to such access.
Tenant will provide Landlord or its designees free and unfettered access to any
mechanical or utility rooms, conduits, risers or the like located within the
Premises.  Landlord or any prospective tenant shall have the right to enter the
space to perform inspections, surveys or measurements as may be necessary to
prepare the Premises for occupancy by the succeeding tenant. Tenant will have no
claims, including claims for interruption of Tenant’s business, or cause of
action against Landlord by reason of entry for such purposes in accordance with
this provision.

17.

SERVICES TO BE PROVIDED BY LANDLORD:  

a)Landlord will furnish to the Premises (i) electricity for normal lighting and
ordinary office machines, (ii) during Building Hours, HVAC required for the
reasonable use and occupancy of the Premises, and (iii) janitorial service (as
set forth in Exhibit D), all in a manner comparable to that of similar buildings
in the area. In addition, Landlord shall provide Common Facilities lighting at
the Real Property during Building Hours and for such additional hours as, in
Landlord’s judgment, is necessary or desirable to insure proper operation of the
Real Property. Landlord shall maintain the Common Facilities in a manner
consistent with applicable Legal Requirements.

b)Tenant will be entitled to make use of HVAC beyond the Building Hours, at
Tenant’s sole cost and expense, provided Tenant has notified Landlord by 3:00
p.m. on the day that Tenant will require said overtime use if said overtime use
is required on any weekday, and by 3:00 p.m. on Friday for Saturday and/or
Sunday overtime use.  

5

--------------------------------------------------------------------------------

 

Tenant will pay Landlord the HVAC After Hours Charge (as defined in the Basic
Lease Provisions) for HVAC beyond the Building Hours.

18.

TENANT’S ESTOPPEL:  

Tenant will, from time to time, on not less than ten (10) business days prior
written request by Landlord, execute, acknowledge and deliver to Landlord an
estoppel certificate a) certifying the date of commencement of this Lease, (b)
certifying that this Lease is unmodified and in full force and effect or, if
modified, stating the nature of such modification and certifying that this
Lease, as so modified, is in full force and effect, (c) stating the dates to
which rent and any other amounts payable hereunder have been paid and the amount
of any unforfeited security deposit then held by Landlord, (d) certifying that
no defaults exist as of such date, or, if there are any defaults, stating the
nature of such defaults, (e) acknowledging that there are not, to Tenant’s
knowledge, any uncured defaults on the part of Landlord, or, if there are
uncured defaults on the part of the Landlord, stating the nature of such uncured
defaults, (f) acknowledging that Tenant does not have any claim or right of
offset against Landlord, and containing such information as Landlord or its
mortgagee may reasonably request.

19.

HOLDOVER TENANCY:  

Tenant agrees that it must surrender possession of the Premises to Landlord on
the Expiration Date or earlier termination of the Term.  Tenant agrees to
indemnify and hold Landlord harmless from and against all liabilities,
obligations, damages, penalties, claims, costs, charges and expenses, including
attorneys' fees, resulting from any delay by Tenant in so surrendering the
Premises, including any claims made by any succeeding tenant based on such
delay. Tenant agrees that if possession of the Premises is not surrendered to
Landlord on the Expiration Date or earlier termination of the Term, then Tenant
agrees to pay Landlord as liquidated damages for each month and for any portion
of a month during which Tenant holds over in the Premises after the Expiration
Date or earlier termination of the Term, a sum equal to 150% of the average
Fixed Basic Rent and Additional Rent which was payable per month under this
Lease during the last three months of the Term for the first month of Tenant
holding over, and 200% for each month or partial month thereafter.  Such
liquidated damages shall not limit Tenant's indemnification obligation with
respect to claims made by any succeeding tenant based on Tenant's failure or
refusal to surrender the Premises to Landlord on the Expiration Date or sooner
termination of the Term.  Nothing contained herein shall be deemed to authorize
Tenant to remain in occupancy of the Premises after the Expiration Date or
sooner termination of the Term.

20.

LANDLORD’S WORK; COMMENCEMENT:  

a)Landlord agrees that, prior to the Commencement Date, Landlord will perform
work in the Premises in accordance with Exhibit C of this Lease (the “Work”).

b)A satisfactory inspection of the Work by the applicable governmental authority
allowing the Premises to be legally occupied, which may be later evidenced by a
(temporary or final) Certificate of Occupancy (although the date of issuance may
be other than the Commencement Date), will constitute sufficient evidence to
demonstrate that Landlord has performed the Work and the Term has commenced. For
the purposes of this Lease, the terms “substantially complete”, “substantial
completion” or “substantially completed” shall mean the date the Landlord has
completed the Work, as defined in Exhibit C, with the exception of minor or
insubstantial details of construction, mechanical adjustments, finishing touches
or decoration which do not materially interfere with Tenant’s use or occupancy
of the Premises and has delivered possession of the Premises to Tenant.

c)Notwithstanding anything contained in this Lease to the contrary, if Tenant
(or anyone having rights under or through Tenant) shall occupy all or any part
of the Premises prior to the date Landlord has completed the Work, other than in
accordance with Paragraph 13 of Exhibit C, then the Commencement Date shall be
deemed to occur on such date that Tenant (or anyone claiming under or through
Tenant) shall occupy all or any part of the Premises.

d)Notwithstanding anything contained in this Lease to the contrary, if Landlord,
for any reason whatsoever cannot deliver possession of the Premises to Tenant on
the Commencement Date set forth in the Basic Lease Provisions, this Lease will
not be void or voidable, nor will Landlord be liable to Tenant for any loss or
damage resulting therefrom, but in that event, the Term will commence on the
earlier of: (i) the date Landlord delivers possession of the Premises to Tenant
or (ii) the date Landlord would have delivered possession of the Premises to
Tenant but for any reason attributable to Tenant.

e)Upon request by Landlord, Tenant agrees to memorialize the Commencement Date
and Expiration Date in writing and ratify and confirm said Commencement and
Expiration Date by completing and signing a Commencement Date Agreement attached
hereto as Exhibit F, in the form of an amendment to this Lease, no later than
thirty (30) days following Landlord’s request therefor.

21.

OVERDUE RENT CHARGE/INTEREST:

a)Tenant will pay an “Overdue Rent Charge” of eight percent (8%) of any
installment of Fixed Basic Rent or Additional Rent which Tenant fails to pay
within five (5) days after the due date thereof, to cover the extra expense
involved in handling non-payments and/or delinquent payments.  The Overdue Rent
Charge will constitute Additional Rent and an agreed upon amount of liquidated
damages and not a penalty.

b)Any amount owed by Tenant to Landlord which is not paid when due will bear
interest at the lesser of (i) the rate of two percent (2%) per month from the
due date of such amount, or (ii) maximum legal interest rate permitted by law.
The payment of interest on such amounts will not extend the due date of any
amount owed.

6

--------------------------------------------------------------------------------

 

22.

INSURANCE:

a)Tenant’s Insurance.  On or before the Commencement Date or Tenant's prior
entry into the Premises, Tenant will obtain and have in full force and effect,
insurance coverage as follows:

(i)workers’ compensation in an amount required by law; (ii) commercial general
liability with a per occurrence limit of Three Million Dollars ($3,000,000) and
a general aggregate of Five Million Dollars ($5,000,000) for bodily injury and
property damage on an occurrence basis and containing an endorsement naming
Landlord, Mack-Cali Realty, L.P., Mack-Cali Realty Corporation, their respective
affiliates, subsidiaries, agents, designees and lender, if any, as additional
insureds and no modification that would make Tenant’s policy excess or
contributing with Landlord’s liability insurance; (iii) all risk property
insurance for the full replacement value of all of Tenant’s furniture, fixtures,
equipment, alterations, improvements or additions that do not become Landlord’s
property upon installation; and (iv) any other form or forms of  insurance or
any increase in the limits of any of the coverages described above or other
forms of insurance as Landlord or the mortgagees or ground lessors (if any) of
Landlord may reasonably require from time to time if in the reasonable opinion
of  Landlord or said mortgagees or ground lessors said coverage and/or limits
become inadequate or less than that commonly maintained by prudent tenants with
similar uses in similar buildings in the area.  All policies obtained by Tenant
will be issued by carriers having ratings in Best’s Insurance Guide (“Best”) of
A and VIII, or better (or equivalent rating by a comparable rating agency if
Best no longer exists) and licensed in the State.  The general liability
policies must be endorsed to be primary and noncontributing with the policies of
Landlord being excess, secondary and noncontributing and shall contain an
endorsement stating no policy will be canceled without thirty (30) days' prior
written notice by the insurance carrier to Landlord (the “Cancellation
Endorsement”).  If the forms of policies, endorsements, certificates, or
evidence of insurance required by this Article are superseded or discontinued,
Landlord may require other equivalent or better forms.  Evidence of the
insurance coverage required to be maintained by Tenant, represented by
certificates of insurance issued by the insurance carrier, must be furnished to
Landlord via electronic mail at inscert@mack-cali.com, Attn: Risk Management
Department, prior to Tenant occupying the Premises and at least thirty (30) days
prior to the expiration of current policies. Copies of all endorsements required
by this Article must accompany the certificates delivered to Landlord.  The
certificates will state the amounts of all deductibles and self-insured
retentions and the Cancellation Endorsement.  If requested in writing by
Landlord, Tenant will provide to Landlord a certified copy of any or all
insurance policies or endorsements required by this Article.

b)Tenant will not do or allow anything to be done on the Premises which will
increase the rate of fire insurance on the Building from that of a general
office building.  If any use of the Premises by Tenant results in an increase in
the fire insurance rate(s) for the Building, Tenant will pay Landlord, as
Additional Rent, any resulting increase in premiums.  Tenant’s insurance
obligations set forth in Section 22 a) (i) and (ii) above shall continue in
effect throughout the Term and after the Term as long as Tenant, or anyone
claiming by, through or under Tenant, occupies all or any part of the Premises.

c)Waiver of Claims. Landlord and Tenant hereby waive all claims and release each
other and each other’s employees, agents, customers and invitees from any and
all liability for any loss, damage or injury to property occurring in, on, about
or to the Premises or the Building by reason of fire or other casualty,
regardless of cause, including the negligence of Landlord or Tenant and their
respective employees, agents, customers and invitees, and agree that the
property insurance carried by either of them will contain a clause whereby the
insurer waives its right of subrogation against the other party.  Each party to
this Lease will give to its insurance company notice of the provisions of this
Section 22 c) and have such insurance policies properly endorsed, if necessary,
to prevent the invalidation of such insurance by reason of the provisions of
this Section c).  Each party shall bear the risk of its own
deductibles.  Landlord and Tenant acknowledge that the insurance requirements of
this Lease reflect their mutual recognition and agreement that each party will
look to its own insurance and that each can best insure against loss to its
property and business no matter what the cause.  If Tenant fails to maintain
insurance or self insures for loss including, without limitation, business
interruption, Tenant shall be deemed to have released Landlord for all loss or
damage which would have been covered if Tenant had so insured.

d)Building Insurance. Landlord will at all times during the Term carry a policy
of insurance which insures the Building, including the Premises and the Work, if
any, against loss or damage by fire or other casualty (namely, the perils
against which insurance is afforded by a standard fire insurance policy);
provided, however, that Landlord will not be responsible for, and will not be
obligated to insure against, any loss of or damage to any personal property or
trade fixtures of Tenant or any alterations which Tenant may make to the
Premises or any loss suffered by Tenant due to business interruption.  All
insurance maintained by Landlord pursuant to this Article may be effected by
blanket insurance policies.

23.

INDEMNITY:  

Tenant will defend, indemnify and hold Landlord, Mack-Cali Realty, L.P.,
Mack-Cali Realty Corporation and their respective affiliates, subsidiaries,
designees and agents (“Landlord’s Parties”) harmless from and against any and
all claims, actions or proceedings, costs, expenses and liabilities, including
reasonable attorneys’ fees and disbursements incurred in connection with each
such claim, action or proceeding, whether in contract or tort, arising from
Tenant’s use and occupancy of the Premises, including Tenant’s negligent acts or
omissions at the Real Property except to the extent caused by the negligence or
willful misconduct of Landlord’s Parties.  In case any action or proceeding be
brought against Landlord’s Parties by reason of any such claim, Tenant, upon
notice from any of Landlord’s Parties, will, at Tenant’s expense, resist and
defend such action or proceeding with counsel reasonably acceptable to
Landlord’s Parties, provided that Landlord’s Parties shall permit Tenant to
assume the sole control of the defense of such action or proceeding and shall
cooperate fully with Tenant in such defense and all actions related
thereto.  Landlord’s Parties will not compromise or settle any claim or suit in
a manner that admits fault or negligence on the

7

--------------------------------------------------------------------------------

 

part of Tenant, or that would otherwise adversely affect any rights of
Tenant.  Tenant have no liability with respect to claims settled or compromised
without Tenant’s prior knowledge and express written consent.

24.

BROKER:  

Tenant represents and warrants to the Landlord that no broker brought about this
transaction, except Tenant’s Broker and Tenant agrees to indemnify and hold
Landlord harmless from any and all claims of any broker(s) (other than Tenant’s
Broker), claiming to have represented Tenant in this transaction, arising out of
or in connection with the negotiations of or entering into of this Lease by
Tenant and Landlord.

25.

PERSONAL LIABILITY:  

There will be no personal liability on the part of Landlord, its constituent
members (including officers, directors, partners, members and trustees) and
their respective successors and assigns or any mortgagee in possession, with
respect to any of the terms, covenants and conditions of this Lease, and Tenant
will look solely to the equity of Landlord in the Building for the satisfaction
of each and every remedy of Tenant in the event of any breach by Landlord of any
of the terms of this Lease to be performed by Landlord, such exculpation of
liability to be absolute and without any exceptions whatsoever.

26.

NOTICES:  

Any notice by either party to the other shall be in writing and shall be deemed
to have been duly given only if (i) delivered personally or (ii) sent by
registered mail or certified mail return receipt requested in a postage paid
envelope or (iii) sent by nationally recognized overnight delivery service at
Landlord’s or Tenant Notice Address as set forth in the Basic Lease Provisions ;
or, to either at such other address as Tenant or Landlord, respectively, may
designate in writing.  Notice shall be deemed to have been duly given, if
delivered personally, on delivery thereof, if mailed, upon the seventh (7th) day
after the mailing thereof or if sent by overnight delivery service, the next
business day.

27.

AUTHORITY:

The signatories on behalf of Tenant represent and warrant that they are
authorized to execute this Lease, and if Tenant is a corporation or other
Entity, Tenant will, within fifteen (15) days of Landlord’s request, provide
Landlord with a resolution confirming the authorization. Tenant represents and
warrants to Landlord (i) that neither Tenant nor any person or entity that
directly owns a ten percent (10%) or greater equity interest in Tenant nor any
of its officers, directors or managing members (collectively, “Tenant and Others
in Interest”) is a person or entity with whom U.S. persons or entities are
restricted from doing business under regulations of the Office of Foreign Asset
Control (“OFAC”) of the Department of the Treasury (including those named on
OFAC’s Specially Designated and Blocked Persons List) or under any statute,
executive order (including Executive Order 13224 signed on September 24, 2001
(the “Executive Order”) and entitled “Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism”), or other governmental action, (ii) that Tenant and Others in
Interest’s activities do not violate the International Money Laundering
Abatement and Financial Anti-Terrorism Act of 2001 or the regulations or orders
promulgated thereunder (as amended from time to time, the “Money Laundering
Act”), and (iii) that throughout the Term Tenant will comply with the Executive
Order and the Money Laundering Act.

28.

PARKING SPACES  

Tenant's occupancy of the Premises will include the use of the parking spaces
set forth in the Basic Lease Provisions.  Tenant will, upon request, promptly
furnish to Landlord the license numbers of the cars operated by Tenant and its
subtenants, invitees, concessionaires, licensees and their respective officers,
agents and employees.  If any vehicle of Tenant, or of any subtenant, invitee,
licensee, concessionaire, or their respective officers, agents or employees, is
parked in any part of the Real Property other than those portions of the parking
area(s) designated for this purpose by Landlord, or if Tenant shall exceed the
number of parking spaces allocated to Tenant in the Basic Lease Provisions,
then, in addition to Landlord’s rights and remedies provided in this Lease,
Tenant will pay to Landlord $100.00 per day for each violation Tenant shall fail
to immediately cure upon notice from Landlord (which notice may be in-person or
telephonic).  

29.

RELOCATION:

Landlord, at its sole expense, at any time before or during the Term, may
relocate Tenant from the Premises to space of reasonably comparable size, window
lines, utility and improvements (“Relocation Space”) within the Building or a
comparable building in the business park of which the Building is a part upon
ninety (90) days prior notice to Tenant.  From and after the date of the
relocation, the Fixed Basic Rent and Tenant’s Percentage will be adjusted based
upon the gross rentable area of the Relocation Space; but in no event will the
Fixed Basic Rent or Tenant’s Percentage increase as a result of such
relocation.  Landlord will pay Tenant the actual, reasonable out of pocket
moving costs incurred by Tenant in connection with such relocation. Landlord
will have no liability for any interference with Tenant’s business resulting
from such relocation. Landlord shall bear and pay for the cost and expense of
any such relocation including, but not limited to, the moving of any furniture
and equipment and the reprinting of existing stationery.  In connection with any
such relocation, the Landlord shall, at its own cost and expense, furnish and
install in (or, if practicable, relocate to) the Relocation Space all walls,
partitions, floors, floor coverings, ceilings, fixtures, wiring and plumbing, if
any, together with Tenant’s trade fixtures, equipment, furniture, furnishings
and other personal property required for the Tenant's proper use and occupancy
thereof, all of which items shall be comparable in quality to those situated in
the Premises. The Landlord shall make reasonable efforts to minimize such
interference and, if requested by Tenant, shall relocate Tenant during
Saturdays, Sundays and/or Business Holidays

8

--------------------------------------------------------------------------------

 

30.

MISCELLANEOUS:

a)If any of the provisions of this Lease, or the application of such provisions,
will be invalid or unenforceable, the remainder of this Lease will not be
affected, and this Lease will be valid and enforceable to the fullest extent
permitted by law.

b)Intentionally Omitted.

c)No representations or promises will be binding on the parties to this Lease
except those representations and promises expressly contained in the Lease.

d)The article headings in this Lease are intended for convenience only and will
not be taken into consideration in any construction or interpretation of this
Lease or any of its provisions.

e)Force Majeure means and includes those situations beyond either party’s
reasonable control, including acts of God; strikes; inclement weather; or, where
applicable, the passage of time while waiting for an adjustment of insurance
proceeds.  Any time limits required to be met by either party hereunder, whether
specifically made subject to Force Majeure or not, except those related to the
payment of Fixed Basic Rent or Additional Rent, will, unless specifically stated
to the contrary elsewhere in this Lease, be automatically extended by the number
of days by which any required performance is delayed due to Force Majeure.

f)Tenant consents to the receipt of electronic messages from Landlord or its
affiliates.

g)No payment by Tenant or receipt by Landlord of a lesser amount than the Fixed
Basic Rent and Additional Rent payable hereunder will be deemed to be other than
a payment on account of the earliest stipulated Fixed Basic Rent and Additional
Rent, nor will any endorsement or statement on any check or any letter
accompanying any check or payment of Fixed Basic Rent or Additional Rent be
deemed an accord and satisfaction, and Landlord may accept such check or payment
without prejudice to Landlord’s right to recover the balance of such Fixed Basic
Rent and Additional Rent or to pursue any other remedy provided herein or by
law. All obligations of Tenant under this Lease shall survive the expiration or
earlier termination of this Lease.

h)No failure by either party to insist upon the strict performance of any
covenant, agreement, term or condition of this Lease, or to exercise any right
or remedy upon a breach of any such covenant, agreement, term or condition, and
no acceptance by Landlord of full or partial rent during the continuance of any
such breach by Tenant, will constitute a waiver of any such breach or of such
covenant, agreement, term or condition.  No consent or waiver, express or
implied, by either party to or of any breach of any covenant, condition or duty
of the other party will be construed as a consent or waiver to or of any other
breach of the same or any other covenant, condition or duty, unless such consent
or waiver is in writing and signed by the party granting such consent or waiver.

i)Landlord covenants that if, and so long as, Tenant pays Fixed Basic Rent and
any Additional Rent as required under this Lease, and performs Tenant’s other
covenants under the Lease, Landlord will do nothing to affect Tenant’s right to
peaceably and quietly have, hold and enjoy the Premises for the Term, subject to
the provisions of this Lease.

j)The provisions of this Lease will apply to, bind and inure to the benefit of
Landlord and its respective heirs, successors, legal representatives and
assigns.  The term "Landlord" as used in this Lease means only the owner or a
master lessee of the Building, so that in the event of any sale of the Building
or of any master lease thereof, the Landlord named herein will be and hereby is
entirely freed and relieved of all covenants and obligations of Landlord under
this Lease accruing after such sale, and it will be deemed without further
agreement that the purchaser or the new master lessee of the Building has
assumed and agreed to carry out any and all covenants and obligations of
Landlord accruing under this Lease after such sale.

k)Landlord reserves the right unilaterally to alter Tenant's ingress and egress
to the Building or make any change in operating conditions to restrict
pedestrian, vehicular or delivery ingress and egress to a particular location,
or at any time close temporarily any Common Facilities to make repairs or
changes therein or to effect construction, repairs or changes within the
Building, or to discourage non-tenant parking, and may do such other acts in and
to the Common Facilities as in Landlord’s sole judgment may be desirable to
improve their convenience. Landlord shall use commercially reasonable efforts to
minimize interference with Tenant’s use and enjoyment of the Premises while
exercising is rights hereunder.

l)To the extent such waiver is permitted by law, the parties waive trial by jury
in any action or proceeding brought in connection with this Lease or the
Premises.  This Lease will be governed by the laws of the State (without the
application of any conflict of laws principles), and any action or proceeding in
connection with this Lease shall be decided in the courts of the State.

m)Tenant agrees not to disclose the terms, covenants, conditions or other facts
with respect to this Lease, including the Fixed Basic Rent and Additional Rent,
to any person, corporation, partnership, association, newspaper, periodical or
other entity, except to Tenant’s accountants or attorneys (who shall also be
required to keep the terms of this Lease confidential) or as required by law,
including but not limited to filing requirements of the Securities and Exchange
Commission or other statutes, laws or regulations with respect to
securities.  This non-disclosure and confidentiality agreement will be binding
upon Tenant without limitation as to time, and a breach of this paragraph will
constitute a material breach under this Lease.  Furthermore, any inspection
and/or audit Tenant is permitted to perform pursuant to this Lease shall be
subject to Tenant and/or Tenant’s Certified Public Accounting firm executing a
confidentiality agreement reasonably acceptable to Landlord prior to the
commencement of any such inspection and/or audit. In addition, Tenants
employees, contractors, etc. shall keep any of the terms and conditions of this
Lease and any future inspections and/or audits, including any billing statements
and/or any backup supporting those statements, confidential.

9

--------------------------------------------------------------------------------

 

n)Any State statutory provisions dealing with termination rights due to
casualty, condemnation, delivery of possession or any other matter dealt with by
this Lease are superseded by the terms of this Lease.

o)Whenever it is provided that Landlord will not unreasonably withhold,
condition or delay consent or approval or will exercise its judgment reasonably
(such consent or approval and such exercise of judgment being collectively
referred to as "consent"), if Landlord delays, conditions or refuses such
consent, Tenant waives any claim for money damages (including any claim for
money damages by way of setoff, counterclaim or defense) based upon any claim or
assertion that Landlord unreasonably withheld, conditioned or delayed
consent.  Tenant's sole remedy will be specific performance.  Failure on the
part of Tenant to seek relief within 30 days after the date upon which Landlord
has withheld, conditioned or delayed its consent will be deemed a waiver of any
right to dispute the reasonableness of such withholding, conditioning or
delaying of consent.

p)Notwithstanding anything to the contrary contained in this Lease, in no event
will Landlord or Tenant be liable to the other for the payment of consequential,
punitive or speculative damages, except as provided in Article 19 hereof.

31.

TERMINATION OPTION

Notwithstanding anything to the contrary contained herein, Lessee shall have a
one-time option to surrender the Premises (“Termination Option”) in accordance
with the following terms and conditions:

a)If Tenant desires to exercise the Termination Option, Tenant shall give
Landlord irrevocable written notice (“Termination Notice”) of Tenant’s exercise
of this Termination Option, which Termination Notice must be received by
Landlord no later than the date that is twelve (12) full months prior to the
Termination Date.  TIME IS OF THE ESSENCE with respect to Landlord’s receipt of
the Termination Notice and all other deadlines in this Article.

b)If Tenant gives the Termination Notice and complies with all the provisions in
this Article, the Lease as it applies to the Premises only shall terminate at
11:59 p.m. on the last day of the month during which the day prior to the one
hundred third (103rd) month anniversary of the Commencement Date occurs (the
“Termination Date”).

c)In consideration for Tenant’s termination of this Lease, Tenant shall pay
Landlord the then unamortized costs and expenses incurred by Landlord in
connection with this Lease including but not limited to the cost of the Work,
brokerage commissions and rent concessions as same shall be amortized (together
an interest factor of 8% per annum) over the Term (“Termination Fee”). Such
Termination Fee shall be paid simultaneously with the Termination Notice sent by
Tenant to Landlord.  

d)Tenant’s obligations to pay Fixed Basic Rent, Additional Rent, and any other
costs or charges under this Lease, and to perform all other Lease obligations
for the period up to and including the Termination Date, shall survive the
termination of this Lease.

e)Notwithstanding the foregoing, if at any time during the period on or after
the date on which Tenant shall exercise its Termination Option, up to and
including the Termination Date, Tenant shall be in default of this Lease beyond
the expiration of any applicable notice and cure period, then Landlord may
elect, but is not obligated, to: (i) cancel and declare null and void Tenant’s
exercise of the Termination Option and this Lease shall continue in full force
and effect for the full Term hereof unaffected by Tenant’s exercise of the
Termination Option; and/or (ii) retain the Termination Fee as a credit against
any and all damages and expenses related directly or indirectly to Tenant’s
default under the Lease and apply any remaining balance of the Termination Fee,
if any, towards the next payments of Fixed Basic Rent or Additional Rent then
coming due until the Termination Fee is fully expended.  If Landlord does not
cancel Tenant’s exercise of the Termination Option after Tenant’s default,
Tenant shall cure any default within the period of time specified in this Lease
and this obligation shall survive the Termination Date.

f)In the event Tenant exercises the Termination Option, Tenant covenants and
agrees to surrender full and complete possession of the Premises to Landlord on
or before the Termination Date vacant, broom-clean, in good order and condition,
and, in accordance with the provisions of this Lease, and thereafter the
Premises shall be free and clear of all leases, tenancies, and rights of
occupancy of any entity claiming by or through Tenant.

g)If Tenant shall fail to deliver possession of the Premises on or before the
Termination Date in accordance with the terms hereof, Tenant shall be deemed to
be a holdover Tenant from and after the Termination Date, and in such event all
covenants and terms of Article 19 shall apply and shall also be liable to
Landlord for all costs and expenses incurred by Landlord in securing possession
of the Premises.  Landlord may accept any such sums from Tenant without
prejudice to Landlord’s right to evict Tenant from the Premises by any lawful
means.

h)If Tenant properly and timely exercises the Termination Option and properly
and timely satisfies all other monetary and non-monetary obligations under this
Lease, the Lease as it applies to the Premises shall cease and expire on the
Termination Date with the same force and effect as if said Termination Date were
the date originally provided in this Lease as the Expiration Date of the Term
hereof.

i)If this Lease has been assigned or all or a portion of the Premises has been
sublet, other than in accordance with a Permitted Transfer, this Termination
Option shall be deemed null and void and neither Tenant nor any assignee or
subtenant shall have the right to exercise such option.

32.

OPTION TO RENEW

a)If the term of this Lease shall then be in full force and effect and Tenant is
not then in default hereunder beyond the expiration of any applicable notice and
cure period, Tenant shall have the option to extend the term of this Lease for a
period of five (5) years (the "Renewal Term") commencing on the day immediately
following

10

--------------------------------------------------------------------------------

 

the Expiration Date, provided however that Tenant shall give Landlord notice of
Tenant’s election to extend the term no earlier than fifteen (15) months prior
to the Expiration Date nor later than twelve (12) months prior to the Expiration
Date of the term, TIME BEING OF THE ESSENCE in connection with the exercise of
Tenant's option pursuant to this Article.  

b)Such extension of the term of this Lease shall be upon the same covenants and
conditions, as herein set forth except for the Fixed Basic Rent (which shall be
determined in the manner set forth below) and adjustment of the Calendar Year,
and except that Tenant shall have no further right to extend the term of this
Lease after the exercise of the single option described in paragraph (a) of this
Section.  If Tenant shall duly give notice of its election to extend the term of
this Lease, the Renewal Term shall be added to and become a part of the Term of
this Lease (but shall not be considered a part of the initial Term), and any
reference in this Lease to the "Term of this Lease", the "Term hereof", or any
similar expression shall be deemed to include such Renewal Term, and, in
addition, the term "Expiration Date" shall thereafter mean the last day of such
Renewal Term.  Landlord shall have no obligation to perform any alteration or
preparatory or other work in and to the Premises or provide a tenant improvement
allowance and Tenant shall continue possession thereof in its "as is" condition.

c)If Tenant exercises its option for the Renewal Term, the Fixed Basic Rent
during the Renewal Term shall be the fair market rent for the Premises, as
hereinafter defined., taking into consideration any additional components,
included but not limited to items such as rent abatement, tenant improvements,
brokerage commissions, etc., and the fact that Tenant shall receive a new base
year for the renewal term.).

d)Landlord and Tenant shall use commercially reasonable efforts, within thirty
(30) days after Landlord receives Tenant's notice of its election to extend the
Term of this Lease for the Renewal Term ("Negotiation Period"), to agree upon
the Fixed Basic Rent to be paid by Tenant during the Renewal Term.  If Landlord
and Tenant shall agree upon the Fixed Basic Rent for the Renewal Term, the
parties shall promptly execute an amendment to this Lease stating the Fixed
Basic Rent for the Renewal Term.

e)If the parties are unable to agree on the Fixed Basic Rent for the Renewal
Term during the Negotiation Period, then within fifteen (15) days after notice
from the other party, given after expiration of the Negotiation Period, each
party, at its cost and upon notice to the other party, shall appoint a person to
act as an appraiser hereunder, to determine the fair market rent for the
Premises for the Renewal Term.  Each such person shall be a real estate broker
or appraiser with at least ten years' active commercial real estate appraisal or
brokerage experience (involving the leasing of office space as agent for both
landlords and tenants) in Morris County, New Jersey.  If a party does not
appoint a person to act as an appraiser within said fifteen (15) day period, the
person appointed by the other party shall be the sole appraiser and shall
determine the aforesaid fair market rent.  Each notice containing the name of a
person to act as appraiser shall contain also the person's address.  Before
proceeding to establish the fair market rent, the appraisers shall subscribe and
swear to an oath fairly and impartially to determine such rent.

If the two appraisers are appointed by the parties as stated in the immediately
preceding paragraph, they shall meet promptly and attempt to determine the fair
market rent.  If they are unable to agree within forty-five (45) days after the
appointment of the second appraiser, they shall attempt to select a third person
meeting the qualifications stated in the immediately preceding paragraph within
fifteen (15) days after the last day the two appraisers are given to determine
the fair market rent.  If they are unable to agree on the third person to act as
appraiser within said fifteen (15) day period, the third person shall be
appointed by the American Arbitration Association (the “Association”), upon the
application of Landlord or Tenant to the office of the Association nearest the
Building.  The person appointed to act as appraiser by the Association shall be
required to meet the qualifications stated in the immediately preceding
paragraph.  Each of the parties shall bear fifty percent (50%) of the cost of
appointing the third person and of paying the third person's fees.  The third
person, however selected, shall be required to take an oath similar to that
described above.

The three appraisers shall meet and determine the fair market rent.  A decision
in which two of the three appraisers concur shall be binding and conclusive upon
the parties.  In deciding the dispute, the appraisers shall act in accordance
with the rules then in force of the Association, subject however, to such
limitations as may be placed on them by the provisions of this Lease.

Notwithstanding the foregoing, in no event shall the Fixed Basic Rent during the
Renewal Term be less than the Fixed Basic Rent during the last year of the Term
of this Lease immediately preceding the Renewal Term.

f)After the fair market rent for the Renewal Term has been determined by the
appraiser or appraisers and the appraiser or appraisers shall have notified the
parties, at the request of either party, both parties shall execute and deliver
to each other an amendment of this Lease stating the Fixed Basic Rent for the
Renewal Term.

g)If the Fixed Basic Rent for the Renewal Term has not been agreed to or
established prior to the commencement of the Renewal Term, then Tenant shall pay
to Landlord an annual rent ("Temporary Rent") which Temporary Rent shall be
equal to the Fixed Basic Rent payable by Tenant for the last year of the Term
immediately preceding the Renewal Term.  Thereafter, if the parties shall agree
upon a Fixed Basic Rent, or the Fixed Basic Rent shall be established upon the
determination of the fair market rent by the appraiser or appraisers, at a rate
at variance with the Temporary Rent (i) if such Fixed Basic Rent is greater than
the Temporary Rent, Tenant shall promptly pay to Landlord the difference between
the Fixed Basic Rent determined by agreement or the appraisal process and the
Temporary Rent, or (ii) if such Fixed Basic Rent is less than the Temporary
Rent, Landlord shall credit to Tenant's subsequent monthly installments of Fixed
Basic Rent the difference between the Temporary Rent and the Fixed Basic Rent
determined by agreement or the appraisal process.

h)In describing the fair market rent during the Renewal Term, the appraiser or
appraisers shall be required to take into account the rentals at which lease
renewals are then being concluded (as of the last day of the Term) (for five (5)
year leases without renewal options with the landlord and tenant each acting
prudently, with

11

--------------------------------------------------------------------------------

 

knowledge and for self-interest, and assuming that neither is under undue
duress) for comparable space in the Building and in comparable office buildings
in Morris County, New Jersey.

i)The option granted to Tenant under this Article 32 may be exercised only by
Tenant, its permitted successors and assigns, and not by any subtenant or any
successor to the interest of Tenant by reason of any action under the Bankruptcy
Code, or by any public officer, custodian, receiver, United States Trustee,
trustee or liquidator of Tenant or substantially all of Tenant's
property.  Tenant shall have no right to exercise this option subsequent to the
date Landlord shall have the right to give the notice of termination referred to
in Article 10 of the Lease unless Tenant cures the default within the applicable
grace period.  Notwithstanding the foregoing, Tenant shall have no right to
extend the term if, at the time it gives notice of its election (i) Tenant shall
not be in occupancy of substantially all of the Premises or (ii) the Premises
(or any part thereof) shall be the subject of a sublease, other than in
accordance with a Permitted Transfer, for the remainder of the Term.  If Tenant
shall have elected to extend the term, such election shall be (at Landlord’s
sole option) deemed withdrawn if, at any time after the giving of notice of such
election and prior to the commencement of the Renewal Term, Tenant shall
sublease (all or any portion of) the Premises or assign Tenant’s interest in
this Lease.

EACH PARTY AGREES that it will not raise or assert as a defense to any
obligation under this Lease, or make any claim that this Lease is invalid or
unenforceable, due to any failure of this document to comply with ministerial
requirements, including requirements for corporate seals, attestations,
witnesses, notarizations or other similar requirements, and each party hereby
waives the right to assert any such defense or make any claim of invalidity or
unenforceability due to any of the foregoing.

This Lease may be executed in multiple counterparts, each of which, when
assembled to include an original signature for each party contemplated to sign
this Lease, will constitute a complete and fully executed original. All such
fully executed counterparts will collectively constitute a single Lease
agreement.  Tenant expressly agrees that if the signature of Landlord and/or
Tenant on this Lease is not an original, but is a digital, mechanical or
electronic reproduction (such as, but not limited to, a photocopy, fax, e-mail,
PDF, Adobe image, JPEG, telegram, telex or telecopy), then such digital,
mechanical or electronic reproduction shall be as enforceable, valid and binding
as, and the legal equivalent to, an authentic and traditional ink-on-paper
original wet signature penned manually by its signatory.

The parties to this Lease have executed and delivered this Lease as of the date
set forth above.

 

LANDLORD:

 

TENANT:

 

 

 

 

 

3 Sylvan Realty L.L.C.

 

geron CORPORATION

 

 

 

 

 

By:

3 Sylvan Holding L.L.C., sole member

 

 

 

 

 

 

 

 

By:

Mack-Cali Property Trust, sole member

 

 

 

 

 

 

 

 

By:

/s/ Nicholas Hilton

 

By:

/s/ John A. Scarlett

 

Nicholas Hilton

 

Name:

John A. Scarlett

 

Executive Vice President of Leasing

 

Title:

Chairman, President and Chief Executive Officer

 

 

 

12

--------------------------------------------------------------------------------

 

EXHIBIT A

LOCATION OF PREMISES

 

 

Exhibit A – Page 1 of 1

--------------------------------------------------------------------------------

 

EXHIBIT B

RULES AND REGULATIONS

1.

OBSTRUCTION OF PASSAGEWAYS: Tenant will not: (i) obstruct the sidewalks,
entrance(s), passages, courts, elevators, vestibules, stairways, corridors and
other public parts of the Building, or (ii) interfere with the ability of
Landlord and other tenants to use and enjoy any of these areas, and (iii) use
them for any purpose other than ingress and egress.

2.

WINDOWS:  Tenant will not cover or obstruct windows in the Premises, other than
with blinds, curtains or similar items.  No bottles, parcels or other articles
will be placed on the windowsills, in the halls, or in any other part of the
Building other than the Premises.  No article will be thrown out of the doors or
windows of the Premises.

3.

PROJECTIONS FROM BUILDING: No awnings, air-conditioning units or other fixtures
will be attached to the outside walls or the window sills of the Building or
otherwise affixed so as to project from the Building, without the prior written
consent of Landlord.

4.

SIGNS:  Tenant will not affix any sign or lettering to any part of the outside
of the Premises, or any part of the inside of the Premises so as to be visible
from the outside of the Premises, without the prior written consent of
Landlord.  However, Tenant will have the right to place its name on any door
leading into the Premises, the size, color and style thereof to be subject to
the Landlord’s approval. Tenant’s name will be placed on the Building
directory.  Tenant will not have the right to have additional names placed on
the Building directory without Landlord's prior written consent.

5.

FLOOR COVERING: Tenant will not lay linoleum or other similar floor covering so
that the same will come in direct contact with the floor of the Premises.  If
linoleum or other similar floor covering is desired to be used, an interlining
of builder’s deadening felt will first be fixed to the floor by a paste or other
material that may easily be removed with water.  The use of cement or other
similar adhesive material for this purpose is expressly prohibited.

6.

INTERFERENCE WITH OCCUPANTS OF BUILDING: Tenant will not make, or permit to be
made, any unseemly or disturbing noises or odors and will not interfere with
other tenants or those having business with them.  Tenant will keep all
mechanical apparatus in the Premises free of vibration and noise which may be
transmitted beyond the limits of the Premises.

7.

LOCK KEYS: No additional locks or bolts of any kind will be placed on any of the
doors or windows by Tenant.  Tenant will, on the expiration or earlier
termination of Tenant’s tenancy, deliver to Landlord all keys to any space
within the Building either furnished to or otherwise procured by Tenant, and in
the event of the loss of any keys furnished, Tenant will pay to Landlord the
cost thereof.  Tenant, before closing and leaving the Premises, will ensure that
all windows are closed and entrance doors locked.  Nothing in this Paragraph 7
will be deemed to prohibit Tenant from installing a security system within the
Premises, provided: (1) Tenant obtains Landlord’s consent which will not be
unreasonably withheld or delayed; (2) Tenant supplies Landlord with copies of
the plans and specifications of the system; (3) such installation will not
damage the Building or any Common Facilities; (4) all costs of installation and
removal (if required by Landlord) will be borne solely by Tenant; and (5)
Landlord is afforded the security code or other means of access to the Premises
for purposes permitted under the Lease.

8.

CONTRACTORS: Tenant will not enter into any contract of any kind with any
supplier of towels, water, toilet articles, waxing, rug shampooing, venetian
blind washing, furniture polishing, lamp servicing, cleaning of electrical
fixtures, removal of waste paper, rubbish or garbage, or other like service, nor
will Tenant install or cause to be installed any machine of any kind (other than
customary office equipment) in the Premises, other portions of the Building or
the Real Property without the prior written consent of the Landlord.  Tenant
will not employ any persons other than Landlord’s janitors for the purpose of
cleaning the Premises without the prior written consent of Landlord.  Landlord
will not be responsible to Tenant for any loss of property from the Premises,
however occurring, or for any damage to the effects of Tenant by such janitors
or any of its employees, or by any other person or any other cause.

9.

PROHIBITED ON PREMISES: Tenant will not conduct, or permit any other person to
conduct, any auction upon the Premises, nor will Tenant manufacture or store, or
permit others to manufacture or store, goods, wares or merchandise upon the
Premises, without the prior written approval of Landlord, except the storage in
customary amounts of ordinary office supplies to be used by Tenant in the
conduct of its business.  Tenant will not permit the Premises to be used for
gambling.  Tenant will not permit any portion of the Premises to be occupied as
an office for a public stenographer or typewriter, or for the manufacture or
sale of intoxicating beverages, narcotics, tobacco in any form or as a barber or
manicure shop or for any medical use, including medical testing on humans or
animals.  Canvassing, soliciting and peddling at the Real Property are
prohibited, and Tenant will cooperate to prevent the same.  No bicycles,
vehicles or animals of any kind will be brought into or kept in or about the
Building, except guide dogs.

10.

PLUMBING, ELECTRIC AND TELEPHONE WORK: Plumbing facilities will not be used for
any purpose other than those for which they were constructed; and no sweepings,
rubbish, ashes, newspaper or other substances of any kind will be thrown into
them.  Waste and excessive or unusual amounts of electricity or water use is
prohibited.  When electric or communications wiring of any kind is introduced,
it must be connected as directed by Landlord, and no stringing or cutting of
wires will be allowed, except by prior written consent of Landlord, and will be
done by contractors approved by Landlord.  

11.

MOVEMENT OF FURNITURE, FREIGHT OR BULKY MATTER: The carrying in or out of
freight, furniture or bulky matter of any description must take place during
such hours as Landlord may from time to time reasonably determine and only after
advance notice to the manager of the Building.  The persons employed by Tenant
for such work must be reasonably acceptable to Landlord and provide liability
insurance reasonably satisfactory to Landlord.  Tenant may, subject to these
provisions, move freight, furniture, bulky matter, and other material into or
out of the Premises on Saturdays between the hours of 9:00 a.m. and 1:00 p.m.,
provided Tenant pays additional costs, if any, incurred by Landlord for elevator
operators or security guards, and for any other expenses occasioned by such
activity

Exhibit B – Page 1 of 2

--------------------------------------------------------------------------------

 

of Tenant.  If, at least three (3) days prior to such activity, Landlord
requests that Tenant deposit with Landlord a sum which Landlord reasonably
estimates to be the amount of such additional cost, the Tenant will deposit such
sum with Landlord as security for such cost.  There will not be used in the
Building or Premises, either by Tenant or by others, any hand trucks except
those equipped with rubber tires and side guards, and no hand trucks will be
allowed in the elevators without the consent of the superintendent of the
Building.  

12.

SAFES AND OTHER HEAVY EQUIPMENT: Landlord reserves the right to prescribe the
weight and position of all safes and other heavy equipment so as to distribute
their weight properly and to prevent any unsafe condition from arising.  Tenant
will not place a load upon any floor of the Premises exceeding the floor load
per square foot area which it was designed to carry or which is allowed by law.

13.

ADVERTISING:  Landlord may prohibit any advertising by Tenant which in
Landlord’s reasonable opinion tends to impair the reputation of the Building or
its desirability as a building for offices, and upon written notice from
Landlord, Tenant will refrain from or discontinue such advertising.

14.

NON-OBSERVANCE OR VIOLATION OF RULES BY OTHER TENANTS: Landlord will not be
responsible to Tenant for non-observance or violation of any of these rules and
regulations by any other tenant.

15.

AFTER HOURS USE: Landlord reserves the right to exclude from the Building during
Building Hours and at all hours on Saturdays, Sundays and Building Holidays, all
persons who do not present a pass to the Building signed by the Tenant.  Each
Tenant will be responsible for all persons for whom such a pass is issued and
will be liable to the Landlord for the acts of such persons.

16.

RESERVATION OF RIGHTS: Landlord reserves to itself any and all rights not
granted to Tenant hereunder, including the following:

 

a)

the exclusive right to the use of the name of the Building for all purposes,
except that Tenant may use the name as its business address and for no other
purposes;

 

b)

the right to change the name or address of the Building, without incurring any
liability to Tenant for doing so;

 

c)

the right to install and maintain signs on the exterior of the Building;

 

d)

the exclusive right to use and/or allow others to use the roof of the Building;

 

e)

the right to limit the space on the directory of the Building to be allotted to
Tenant; and

 

f)

the right to grant to anyone the right to conduct any particular business or
undertaking in the Building.

17.

HEALTH AND SAFETY: Tenant will be responsible for initiating, maintaining and
supervising all health and safety precautions and/or programs required by Legal
Requirements applicable to the Premises and/or Tenant’s use and occupancy of the
Premises.

-- END --

 

 

 

Exhibit B – Page 2 of 2

--------------------------------------------------------------------------------

 

EXHIBIT C

WORKLETTER AGREEMENT

GERON CORPORATION (“Tenant”) and we 3 SYLVAN REALTY L.L.C. (“Landlord”) are
executing a written lease (“Lease”), covering 9,815 gross rentable square feet
on the second (2nd) floor, as more particularly described in the Lease
(“Premises”).

With respect to the construction work being conducted in or about the Premises,
each party agrees to be bound by the approval and actions of their respective
construction representatives.  Unless changed by written notification, the
parties designate the following individuals as their respective construction
representatives:

 

FOR LANDLORD:

FOR TENANT:

 

 

Robert Wilber

 

c/o Mack-Cali Realty Corporation

 

331 Newman Springs Road

 

Red Bank, New Jersey 07701

 

(732) 433-3687

 

rwilber@mack-cali.com

 

To induce Tenant to enter into the Lease (which is hereby incorporated by
reference) and in consideration of the covenants contained in this Workletter
Agreement (the “Workletter”), Landlord and Tenant agree as follows:

1.

Landlord will have its architect prepare the following architectural and
mechanical drawings and specifications based upon the sketch layout supplied to
Landlord by Tenant marked PP1 & PP2 dated January 23, 2019.

 

a.

Architectural drawings and specifications for Tenant’s partition layout,
reflected ceiling, placement of electrical outlets and other installations for
the work to be done by Landlord.

 

b.

Mechanical plans and specifications where necessary for installation of air
conditioning systems, ductwork and heating.

All such plans and specifications are expressly subject to Landlord’s written
approval, which approval will not be unreasonably withheld.

2.

Landlord agrees to cause the partition plan, electrical plan and the reflected
ceiling plan to be delivered to Tenant on or before the fifteenth (15th) day
after Lease execution.  Tenant agrees to approve the plans by initialing and
returning them to Landlord within three (3) days of receipt of each
plan.  Landlord will file the plans with the appropriate governmental agencies.
This Lease is expressly conditioned upon Landlord obtaining a building permit
from the appropriate government official for the Work (as hereinafter defined).

3.

Landlord agrees, at its expense and without charge to Tenant (unless otherwise
provided), to do the work in the Premises as shown on the approved plans
described above and described on the “Description of Materials” schedule
attached to this Workletter, which will be referred to as the “Work” in the
following provisions of this Workletter.  “Building Standard” will mean the type
and grade of material, equipment and/or device designated by Landlord as
standard for the Building.  All items are Building Standard unless otherwise
noted.  

4.

Intentionally Omitted

5.

All low partitioning, workstation modules, bank screen partitions and
prefabricated partition systems will be furnished and installed by Tenant at its
expense.

6.

The installation or wiring of telephone and computer (data) outlets is not part
of the Work. Tenant will bear the responsibility to provide its own telephone
and data systems at Tenant’s sole cost and expense.  

7.

Changes in the Work, if necessary or requested by the Tenant, will be
accomplished after the execution of the Lease and this Workletter, and without
invalidating any part of the Lease or Workletter, by written agreement between
Landlord and Tenant (referred to as a “Change Order”).  Each Change Order will
be prepared by Landlord and signed by both Tenant and Landlord stating their
agreement on all of the following:

 

a.

The scope of the change in the Work; and

 

b.

The cost of the change; and

 

c.

The manner in which the cost will be paid; and

 

d.

The estimated extent of any adjustment to the Commencement Date (if any) as a
result of the change in the Work.

Each and every Change Order will be signed by Landlord’s and Tenant’s respective
construction representatives.  In no event will any Change Order(s) be permitted
without such authorizations.  A 10% supervision plus 10% overhead charge will be
added to the cost of any Change Order and to the cost of any other work to be
performed by Landlord in the Premises after Landlord’s completion of the
Work.  If Tenant fails to approve any such Change Order within one (1) week, it
will be deemed disapproved in all respects by Tenant, and Landlord will not be
authorized to proceed on it.  Any increase in the cost of the Work or the

Exhibit C – Page 1 of 4

--------------------------------------------------------------------------------

 

change in the Work stated in a Change Order which results from Tenant's failure
to timely approve and return said Change Order will be paid by Tenant.  Tenant
agrees to pay Landlord the cost of any Change Order upon receipt of an invoice
for the Change Order.  

8.

If Tenant elects to use the architect suggested by Landlord, this architect
becomes solely the Tenant's agent with respect to the plans, specifications and
the Work.  If any change is made after completion of schematic drawings and
prior to completion of final construction documents which result in a Change
Order and additional costs, such costs will be the responsibility of the Tenant.

9.

Prior to the earlier of the date on which the Work is substantially completed or
the date on which Tenant occupies, uses or takes possession of all or any part
of the Premises, Tenant will identify and list any portion of the Work which
does not conform to this Workletter (“Punch List”).  Provided: (i) Tenant
prepares and submits to Landlord on the earlier of (time being of the essence)
either the date on which The Work is substantially completed or the date Tenant
first uses, occupies or takes possession of all or any part of the Premises, a
written list detailing the Punch- List Items and (ii) said written list, as
prepared by Tenant, is approved in writing by Landlord, in its sole discretion,
then, Landlord shall use reasonable efforts to commence the performance of such
Punch-List Items within thirty (30) days after Tenant receives from Landlord its
written approval of said list detailing the Punch-List Items, and thereafter
Landlord shall proceed with reasonable diligence in the completion thereof.

10.

The terms contained in the Lease (which includes all Exhibits to the Lease)
constitute Landlord’s agreement with Tenant with respect to the Work.  

11.

Except as set forth in the last sentence of this paragraph, all Work within the
Premises will become the property of Landlord upon installation.  No refund,
credit or removal of any Work will be permitted at the expiration or earlier
termination of the Lease.  Items installed that are not integrated in any way
with the Work (e.g., furniture and other trade fixtures) become the property of
Tenant upon installation.

12.

It is agreed that notwithstanding the date provided in the Basic Lease
Provisions for the Commencement Date, the term will not commence until the
earlier of (i) the date Tenant (or anyone claiming under or through Tenant)
occupies all or any part of the Premises or (ii) the date Landlord has
“substantially completed” the Work; provided, however, that if Landlord is
delayed in substantially completing the Work as a result of:

 

a.

Tenant’s failure to approve the plans and specifications in accordance with
Paragraph 2 of this Workletter;

 

b.

Tenant’s failure to furnish interior finish specifications (i.e., paint colors,
carpet selection, etc.) to Landlord by the fifth (5th) business day after Tenant
has approved the plans and specifications pursuant to Paragraph 2;

 

c.

Tenant’s request for materials, finishes or installations other than Landlord’s
Building Standard;

 

d.

Tenant’s changes in the Work;

 

e.

The performance of a person, firm, partnership or corporation employed by Tenant
and the non-completion of work by such person, firm, partnership or corporation;

 

f.

Any act or omission of Tenant which delays the Work or governmental inspections
and approvals, including, if necessary and without limitation, failure to
install furniture and/or failure to obtain low voltage wiring permits;

 

g.

Any default by Tenant under the Lease, including, but not limited to, Tenant’s
failure to deliver the Security Deposit to Landlord, or Tenant’s failure to
provide Landlord with evidence of insurance;

then the Commencement Date will be accelerated by the number of days of such
delay, and Tenant’s obligation to pay Fixed Basic Rent and Additional Rent will
commence as of such earlier date.

13.

Landlord will permit Tenant and its agents to enter, as licensees only, without
any rental obligation, the Premises at least fifteen (15) days prior to the
Commencement Date so that Tenant may perform through its own contractors such
other work and decorations as Tenant may desire at the same time Landlord’s
contractors are working in the Premises.  The foregoing license to enter prior
to the Commencement Date, however, is conditioned upon:

 

a.

Tenant’s general contractors, workmen and mechanics working in harmony and not
interfering with the labor employed by Landlord, Landlord’s mechanics or
contractors or by any other tenant or occupant of the Building or their general
contractors, mechanics or contractors, if any;

 

b.

Tenant providing Landlord with evidence of Tenant’s contractors and
subcontractors carrying such worker’s compensation insurance as required by law,
commercial general liability and property insurance in amounts no less than the
amounts set forth in Article 22 a) of the Lease.  If at any time any disharmony
or interference occurs by virtue of, directly or indirectly, the presence of
Tenant or its general contractors, workmen or mechanics in the Building,
Landlord shall give forty-eight (48) hours written notice to Tenant and within
twenty-four (24) hours Tenant shall resolve any dispute so that the tenor of the
construction process and the operation of the Building is returned to that which
existed prior to Landlord’s notice.  Such entry will be deemed controlled by all
of the terms, covenants, provisions and conditions of the Lease. Landlord will
not be liable in any way for any injury, loss or damage which may occur to any
of Tenant’s decorations or installations made prior to the Commencement Date,
the same being solely at Tenant’s risk; and

 

c.

Tenant will use union contractors if required by Landlord.

Exhibit C – Page 2 of 4

--------------------------------------------------------------------------------

 

14.

No part of the Premises will be deemed unavailable for occupancy by Tenant, nor
will any work which the Landlord is obligated to perform in such part of the
Premises be deemed incomplete for the purpose of any adjustment of Fixed Basic
Rent payable under the Lease, if minor details of construction, decoration or
mechanical adjustments exist and the non-completion of such details does not
materially interfere with the Tenant’s use of such part of the Premises.

15.

If construction is to occur in a space occupied by Tenant’s employees, Tenant
will be liable for all costs associated with a delay, if Tenant fails to comply
with a submitted construction schedule to relocate personnel, furniture or
equipment.  These costs will include, but not be limited to, the following:

 

a.

cost of construction workers time wasted;

 

b.

cost of any overtime work necessary to meet schedule deadlines; and

 

c.

any other costs associated with delays in final completion.

16.

This Workletter is based on the materials and layouts set forth or referenced in
the Workletter.  Any change to the materials and layout will require a
recalculation of construction costs and any increases in costs shall be Tenant’s
responsibility.  Such recalculation will not negate any other Article of this
Lease.

17.

All sums payable by Tenant to Landlord in connection with this Exhibit C and any
other work to be performed by Landlord within the Premises and billable to
Tenant will be deemed Additional Rent.

-END-

Exhibit C – Page 3 of 4

--------------------------------------------------------------------------------

 

Description of Materials

 

 

 

Exhibit C – Page 4 of 4

--------------------------------------------------------------------------------

 

EXHIBIT D

CLEANING SERVICES

TENANT'S PREMISES

1.

Vacuum clean all carpeted areas.

2.

Sweep and dust mop all non-carpeted areas. Wet mop whenever necessary.

3.

All office furniture such as desks, chairs, files, filing cabinets, etc. will be
dusted with a clean treated dust cloth whenever necessary and only if such
surfaces are clear of Tenant’s personal property including but not limited to
plants.

4.

Empty wastepaper baskets and remove waste to designated areas.

5.

All vertical surfaces within arms reach will be spot cleaned to remove finger
marks and smudges.  Baseboard and window sills are to be spot cleaned whenever
necessary.

6.

All cleaning of cafeterias, vending areas, kitchen facilities and restrooms
exclusively serving the Premises are excluded.  Tenant may make necessary
arrangements for cleaning these areas directly with Landlord's cleaning
maintenance company.

7.

Cleaning services will be performed Monday through Friday only

8.

No cleaning service is provided on Saturday, Sunday and Building Holidays.

9.

Cartons or refuse in excess of that which can be placed in wastebaskets will not
be removed.  Tenant is responsible to place such unusual refuse in trash
dumpster.

10.

Cleaning maintenance company will neither remove nor clean tea, office cups or
similar containers.  If such liquids are spilled in wastebaskets, the
wastebaskets will be emptied but not otherwise cleaned.  Landlord will not be
responsible for any stained carpet caused from liquids leaking or spilling from
Tenant’s wastebaskets.

11.

Glass entrance doors will be cleaned daily.  Interior glass doors or glass
partitions are excluded. Tenant may make arrangements for cleaning interior
glass doors and partitions with Landlord’s cleaning maintenance company.

COMMON AREAS

1.

Vacuum all carpeting in entrance lobbies, outdoor mats and all corridors.

2.

Wash glass doors in entrance lobby with a clean damp cloth and dry towel.

3.

Sweep and/or wet mop all resilient tile flooring. Clean hard surface floors such
as quarry tile, etc.

4.

Wash, clean and disinfect water fountains.

5.

Clean all elevator cabs and stairwells.

6.

Lavatories -- Men and Women.

 

a.

Floors in all lavatories will be wet mopped with a germicidal detergent to
ensure a clean and germ-free surface.

 

b.

Wash and polish all mirrors, shelves, bright work including any piping and
toilet seats.

 

c.

Wash and disinfect wash basins and sinks using a germicidal detergent.

 

d.

Wash and disinfect toilet bowls and urinals.

 

e.

Keep lavatory partitions, tiled walls, dispensers and receptacles in a clean
condition using a germicidal detergent when necessary.

 

f.

Empty and sanitize sanitary disposal receptacles.

 

g.

Fill toilet tissue holders, towel dispensers and soap dispensers. Refills to be
supplied by Landlord or its cleaning contractor.

7.

Clean all air ventilation grill work in ceilings.

8.

Common Area cleaning services will be performed Monday through Friday only

9.

No Common Area cleaning service will be provided on Saturday, Sunday and
Building Holidays.

 

Exhibit D – Page 1 of 1

--------------------------------------------------------------------------------

 

EXHIBIT E

 

BUILDING HOLIDAYS

 

BUILDING CLOSED

 

 

 

* NEW YEAR'S DAY *

 

 

* MEMORIAL DAY *

 

 

* INDEPENDENCE DAY *

 

 

* LABOR DAY *

 

 

* THANKSGIVING DAY *

 

 

* CHRISTMAS DAY *

 

 

-- END --

 

 

Exhibit E – Page 1 of 1

--------------------------------------------------------------------------------

 

EXHIBIT F

COMMENCEMENT DATE AGREEMENT

1.0

PARTIES

THIS AGREEMENT made the _________day of ________, 2016 is by and between
________________ (“Landlord”) whose address is c/o Mack-Cali Realty Corporation,
Harborside 3, 210 Hudson Street, Suite 400, Jersey City, New Jersey 07311 and
_________________________ (“Tenant”) whose address is
________________________________________.

2.0

STATEMENT OF FACTS

 

2.1

Landlord and Tenant entered into a Lease dated ____________, 2016 (referred to
as the “Lease” in this Agreement) setting forth the terms of occupancy by Tenant
of approximately _______ gross rentable square feet on the _____ (___) floor
(referred to as the “Premises” in this Agreement) at
_____________________________ (referred to as “Building” in this Agreement); and

 

center2794275002.2

[gpxyxzzinhhz000002.jpg]The Commencement Date of the Term of the Lease has been
determined in accordance with the provisions of Article 20 of the Lease.

3.0

STATEMENT OF TERMS

The parties conclusively agree that they have received good and valuable
consideration for making the following agreements:

 

3.1

The Commencement Date of the Term of the Lease is __________, 2016 and the
Expiration Date of the Term is _____________, 2016, and Articles 4 and 6 of the
Basic Lease Provisions are modified accordingly.

 

3.2

Tenant represents and warrants to Landlord that (i) there exists no default
under the Lease either by Tenant or Landlord; and (ii) there exists no offset,
defense or counterclaim to Tenant’s obligations under the Lease.

 

3.3

This Agreement is executed by the parties hereto for the purpose of providing a
record of the Commencement and Expiration Dates of the Lease.

EXCEPT as modified in this Agreement, the Lease will remain in full force and
effect as if the same were set forth in full in this Agreement, and Landlord and
Tenant ratify and confirm all the terms and conditions of the Lease as modified
by this Agreement.

THIS AGREEMENT will be binding upon and inure to the benefit of the parties
hereto and their respective legal representatives, successors and permitted
assigns.

EACH PARTY AGREES that it will not raise or assert as a defense to any
obligation under the Lease or this Agreement or make any claim that the Lease or
this Agreement is invalid or unenforceable due to any failure of this document
to comply with ministerial requirements including, but not limited to,
requirements for corporate seals, attestations, witnesses, notarizations or
other similar requirements, and each party waives the right to assert any such
defense or make any claim of invalidity or unenforceability due to any of the
failures described above.

Landlord and Tenant have executed this Agreement as of the date and year first
above written and represent and warrant to each other that the individual
signing this Agreement on its behalf possesses the requisite authority to sign
this Agreement.

 

LANDLORD

 

TENANT

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

Exhibit F – Page 1 of 1

--------------------------------------------------------------------------------

 

EXHIBIT G

TAX AND OPERATING COST RIDER

Tenant will pay in addition to the Fixed Basic Rent provided in this Lease,
Additional Rent to cover Tenant’s Percentage of the increased cost to Landlord,
for each of the categories enumerated in this Exhibit, over the “Base Period
Costs” for these categories.

 

a.

Operating Cost Escalation -- If the Operating Costs incurred for the Real
Property for any Lease Year or Partial Lease Year during the Term will be
greater than the Base Operating Costs (reduced proportionately to correspond to
the duration of periods less than a Lease Year), then Tenant will pay to
Landlord, as Additional Rent, Tenant's Percentage of all such excess Operating
Costs.  Operating Costs will include, by way of illustration and not of
limitation: personal property taxes; management fees; labor, including all wages
and salaries; social security and other taxes which may be levied against
Landlord upon such wages and salaries; supplies; repairs and maintenance;
maintenance and service contracts; painting; wall and window washing; tools and
equipment (which are not required to be capitalized for federal income tax
purposes); trash removal; lawn care; snow removal; fire casualty, property
damage, liability and other insurance costs, together with any deductibles,
utility costs including the cost of electric current which is supplied to the
Building and Common Facilities electric and lighting, for the Building and Real
Property, including any applicable fuel surcharges and sales or use taxes,
incurred for water, sewer, Common Facilities electric and lighting and gas for
the Building (not separately billed or metered within the Building) incurred by
Landlord in connection with its operation of the Building and the Real Property
and all other items properly constituting direct operating costs according to
standard accounting practices (collectively referred to as the “Operating Costs”
in this Lease); but not including depreciation of Building or equipment;
interest; income or excess profits taxes; costs of maintaining the Landlord’s
corporate existence; franchise taxes; any expenditures required to be
capitalized for federal income tax purposes, unless said expenditures are for
the purpose of reducing Operating Costs at the Real Property, or those which
under generally applied real estate practice are expensed or regarded as
deferred expenses or are required under any Legal Requirement, in which event
the costs thereof shall be included.  Notwithstanding anything contained herein
to the contrary, any additional costs incurred by Landlord during the Calendar
Year by reason of Landlord or any of its vendors entering into new labor
contracts or renewals or modifications of existing labor contracts will not be
included in Base Operating Costs.  In addition, Tenant will pay Landlord
Tenant’s Percentage of all costs and expenses incurred by Landlord in connection
with complying with any “homeland security” requirements and such costs and
expenses will not be included in Operating Costs.  

In addition, the following shall not be included in Operating Costs: (i) taxes,
(ii) debt service on mortgages, (ii) leasing commissions,(iv) the cost of
electrical energy and other utilities furnished directly or indirectly to Tenant
and other leasable areas of the Property, (v) the cost of tenant installations
(and any redecorating or renovations) incurred in connection with preparing
space for a new tenant or for a tenant renewing its lease and any other
contribution by Landlord to the cost of tenant improvements, and costs for
renovating or improving vacant or unleased rentable space in the Property, (vi)
salaries of personnel above the grade of Senior Vice President of Property
Management, (v) rent paid under Superior Leases, (vi) any expense for which
Landlord is otherwise compensated through the proceeds of insurance or is
otherwise compensated by any tenant (including Tenant) of the Property for
services in excess of the services Landlord is obligated to furnish to Tenant
hereunder, (vii) legal fees and any other expenses incurred in connection with
any negotiation of, or disputes arising out of, any space lease in the Property,
sales, financings and refinances (including any mortgage), and accounting and
appraisal fees in connection with leasing, sales, financings or refinancings,
(viii) Landlord's advertising and promotional costs for the Property, (ix)
intentionally omitted (x) management fees in an amount in excess of a
commercially reasonable management fee for comparable services in the same
geographic area for comparable space, (xi) the cost of any work or service
performed for any tenant of the Property (including Tenant), whether at the
expense of Landlord or such tenant, to the extent that such work or service is
in excess of the work or service that Landlord is required to furnish Tenant
under this Lease at the expense of Landlord, (xii) damages and attorneys’ fees
and disbursements and any other costs in connection with any proceeding,
judgment, settlement or arbitration award resulting from any liability of
Landlord and fines or penalties due to Landlord’s negligence or wrongful
acts,  (xiii) any compensation paid to clerks, attendants or other persons in
commercial concessions operated by Landlord, (xiv) any expenses which are not
paid or incurred in respect of the Property but rather in respect of other real
property owned by Landlord or an affiliate of Landlord, provided that with
respect to any expenses attributable in part to the Property and in part to
other real property, Operating Expenses shall include only such portion thereof
as are apportioned by Landlord to the project on a fair and equitable basis,
(xv) intentionally omitted, (xvi) expenses of treating, removing and disposing
of any hazardous materials present in the Property and any expenses incurred in
connection therewith (other than the costs of monitoring such hazardous
materials, which shall be included in Operating Expenses), (xvii) costs incurred
with respect to a sale or transfer of all or any portion of the Property or any
interest therein, (xviii) lease takeover or take-back costs, (xix) the cost of
installing, operating and maintaining any specialty facility such as a luncheon
club, recreational club, child care or similar facility, auditorium, cafeteria,
dining facility, broadcasting facility or conference center, (xx) costs incurred
in connection with the acquisition or sale of air rights, transferable
development rights, easements or other real property interests, (xxi) to the
extent the same are separately metered, costs of electricity and overtime HVAC
and condenser water or chilled water for supplemental systems furnished to the
Premises or any other rentable space in the Building; costs of acquiring or
replacing any separate electrical meters Landlord may provide to Building
tenants,(xxii) the costs of acquiring, leasing, installing, maintaining,
displaying, protecting, insuring, restoring or renewing works of art, (xxiii)
amounts otherwise includable in Operating Expenses but reimbursed to Landlord
directly by Tenant or other tenants (other than through Operating Expense
reimbursements), (xxiv) the cost of any judgment, settlement or arbitration
award resulting from any liability of Landlord (other than any liability for
amounts otherwise includable in Operating Expenses) and expenses incurred in
connection therewith, (xxv) any insurance costs in excess of those that are
customary for first-class office buildings located in the same geographic area,

Exhibit G - Page 1 of 3

--------------------------------------------------------------------------------

 

(xxvi) costs incurred by Landlord which result from Landlord’s or any other
tenant’s breach of a lease, (xxvii) the cost of repairs or replacements or
restorations by reason of fire or other casualty or condemnation, other than any
"deductible" amounts under any policies of insurance, provided such deductibles
are reasonable for a first-class office building located in the same geographic
area or are otherwise required by any institutional mortgagee, (xxvii) costs and
expenses incurred by Landlord in connection with any obligation of Landlord to
indemnify any Building tenant pursuant to its lease or otherwise, (xxviii) any
bad debt loss, rent loss or reserves for bad debts or rent loss, (xxix) all
costs associated with Landlord’s voluntary political contributions, voluntary
civic contributions or voluntary charitable contributions, (xxx) expenses of
relocating or moving any tenants of the Building, (xxxi)intentionally omitted,
(xxxii) the cost of any repairs made by Landlord to remedy damage to the extent
caused by or resulting from the negligence of Landlord, its agents, contractors
or employees,  and (xxxiii) the cost of works of art of the quality and nature
of “fine art” rather than decorative art work customarily found in first-class
office buildings in the same geographic area which are comparable to the
Building.

If any repair, replacement or improvement within the definition of Operating
Costs is capitalized under generally accepted accounting principles, then (A)
the cost of any such repair, replacement or improvement shall only be included
in Operating Costs if such repair, replacement or improvement (i) is necessary
to comply with any governmental or quasi-governmental law, statute, ordinance,
rule, order, requirements or regulation, which is enacted or promulgated after
the date hereof, (ii) is reasonably intended to reduce Operating Costs or (iii)
constitutes a repair, replacement or improvement which in Landlord's reasonable
judgment is economically prudent to make in lieu of repairs, (B) the cost
thereof shall be amortized over the lesser of ten (10) years or the useful life
of such replacement or improvement, (C) the amount so amortized attributable to
such repair, replacement or improvement shall be included in Operating Costs in
each Lease Year for such portion of the amortization period which occurs during
the Term, provided, however, that all amounts thereof included in Operating
Costs in any Lease Year subsequent to the year paid shall have added thereto
interest from the date Landlord incurred such cost.  For amortization purposes,
applicable interest shall be two (2) percentage points in excess of the prime
rate charged by JP Morgan Chase Bank, or its successor, at the time of
expenditure.

 

b.

Intentionally Omitted.

 

c.

Tax Escalation -- If the Real Estate Taxes for the Real Property for any Lease
Year or Partial Lease Year during the Lease Term will be greater than the Base
Real Estate Taxes (reduced proportionately to correspond to the duration of
periods less than a Lease Year), then Tenant will pay to Landlord as Additional
Rent, Tenant’s Percentage of all such excess Real Estate Taxes.

As used in this Lease, “Real Estate Taxes” mean the property taxes and
assessments imposed upon the Building and other portions of the Real Property,
or upon the rent payable to the Landlord, including, but not limited to, real
estate, city, county, village, school and transit taxes, or taxes, assessments,
or charges levied, imposed or assessed against the Real Property by any taxing
authority, whether general or specific, ordinary or extraordinary, foreseen or
unforeseen.  If due to a future change in the method of taxation, any franchise,
income or profit tax will be levied against Landlord in substitution for, or in
lieu of, or in addition to, any tax which would otherwise constitute a Real
Estate Tax, such franchise, income or profit tax will be deemed to be a Real
Estate Tax for purposes of this Lease.

Landlord, will have the exclusive right, but not the obligation, to contest or
appeal any Real Estate Tax assessment levied on all or any part of the Real
Property.

 

c.

Lease Year -- As used in this Lease, Lease Year will mean a calendar year. Any
portion of the Term which is less than a Lease Year, that is, from the
Commencement Date through the following December 31, and from the last January 1
falling within the Term to the end of the Term, will be deemed a “Partial Lease
Year”.  Any reference in this Lease to a Lease Year will, unless the context
clearly indicates otherwise, be deemed to be a reference to a Partial Lease Year
if the period in question involves a Partial Lease Year.  

 

d.

Payment -- Prior to each Lease Year, Landlord will give Tenant an estimate of
amounts payable under this Rider for such Lease Year or Partial Lease Year. By
the first day of each month during such Lease Year or Partial Lease Year, Tenant
will pay Landlord one-twelfth (1/12th) of the estimated amount.  If, however,
the estimate is not given before such Lease Year or Partial Lease Year begins,
Tenant will continue to pay by the first day of each month on the basis of last
year’s estimate, if any, until the month after the new estimate is given.  As
soon as practicable after each Lease Year or Partial Lease Year ends, Landlord
will give Tenant a statement (the “Statement”) showing the actual amounts
payable by Tenant under this Rider for such Lease Year.  If the Statement shows
that the actual amount Tenant owes for such Lease Year or Partial Lease Year is
less than the estimated amount paid by Tenant during such Lease Year or Partial
Lease Year, Landlord, at its option, will either return the difference or credit
the difference against the next succeeding payment(s) of Additional Rent.  If
the Statement shows that the actual amount Tenant owes is more than the
estimated Additional Rent paid by Tenant during such Lease Year or Partial Lease
Year, Tenant will pay the difference within thirty (30) days after the Statement
is delivered to Tenant.

 

e.

Books and Reports -- Landlord will maintain books of account which, provided
that Tenant is not the in default under this Lease beyond the expiration of any
applicable notice and cure period, will be open to Tenant and its
representatives at all reasonable times so that Tenant can determine that such
Operating Costs, Real Estate Taxes  and Building Electric have, in fact, been
paid or incurred. Tenant's representatives will mean only (i) Tenant’s employees
or (ii) a Certified Public Accounting firm, and neither Tenant’s employees nor
any Certified Public Accounting firm will be permitted to perform such
inspection and/or audit on a contingency basis or for any other tenant in the
Building.  At Landlord’s request, Tenant and/or Tenant’s Certified Public
Accounting firm will execute a confidentiality agreement reasonably acceptable
to Landlord prior to any examination of Landlord’s books and records.  In the
event Tenant disputes any one or more of

Exhibit G - Page 2 of 3

--------------------------------------------------------------------------------

 

 

such charges, Tenant will attempt to resolve such dispute with Landlord,
provided that if such dispute is not satisfactorily settled between Landlord and
Tenant within thirty (30) days, then upon request of either party, the dispute
will be referred to an independent certified public accountant to be mutually
agreed upon to arbitrate the dispute, and if such an accountant cannot be agreed
upon, the American Arbitration Association may be asked by either party to
select an arbitrator, whose decision on the dispute will be final and binding
upon both parties, who will jointly share any cost of such arbitration. Pending
resolution of the dispute, the Tenant will pay to Landlord the sum so billed by
Landlord, subject to its ultimate resolution as set forth above.  The
arbitration mechanism set forth above shall be the sole process available to
resolve such disputes.

 

f.

Right of Review -- Once Landlord will have finally determined the Operating
Costs, Real Estate Taxes  or Building Electric at the expiration of a Lease
Year, then as to the item so established, Tenant will only be entitled to
dispute such charge for a period of six (6) months after such charge is billed
to Tenant, and Tenant specifically waives any right to dispute any such charge
any time after the expiration of said six (6) month period.

 

g.

Occupancy Adjustment -- If the Building is less than ninety-five percent (95%)
occupied during the Calendar Year or during any Lease Year or Partial Lease Year
subsequent to the Calendar Year, then the Operating Costs will be adjusted
during the Calendar Year and the Operating Costs and Building Electric will be
adjusted during any such Lease Year or Partial Lease Year so as to reflect
ninety-five percent (95%) occupancy. The aforesaid adjustment will only be made
with respect to those items that are in fact affected by variations in occupancy
levels.

 

h.

The parties agree that Tenant’s Percentage, as defined in the Basic Lease
Provisions, reflects and will be continually adjusted to reflect the ratio of
the gross square feet of the area rented to Tenant (including an allocable share
of all Common Facilities) [the numerator] as compared with the total number of
gross square feet of the entire Building (or additional buildings that may be
constructed within the Real Property) [the denominator] measured outside wall to
outside wall, but excluding therefrom any storage areas.  Landlord shall have
the right to make changes or revisions in the Common Facilities of the Building
so as to provide additional leasing area. Landlord shall also have the right to
construct additional buildings in the Real Property for such purposes as
Landlord may deem appropriate, and subdivide the lands for that purpose if
necessary, and upon so doing, the Real Property shall become the subdivided lot
on which the Building in which the Premises is located.  However, if any service
provided for in subparagraph a. is separately billed or separately metered
within the Building, then the square footage so billed or metered shall be
subtracted from the denominator and the Tenant’s proportionate share for such
service and/or utility shall be separately computed, and the Base Period Costs
for such item shall not include any charges attributable to said square
footage.  Tenant understands that as a result of changes in the layout of the
Common Facilities from time to time occurring due to, by way of example and not
by way of limitation, the rearrangement of corridors, the aggregate of all
Building tenant proportionate shares may be equal to, less than or greater than
one hundred percent (100%).

− END –

 

 

Exhibit G - Page 3 of 3

--------------------------------------------------------------------------------

 

EXHIBIT H

ELECTRICITY RIDER

ELECTRICITY:  The cost of electric current which is supplied by Landlord for use
by Tenant in the Premises, other than for heating or air conditioning purposes,
will be reimbursed to Landlord at the then effective Cost per Kilowatt Hour.

"Cost per Kilowatt Hour" shall mean the total cost for electricity service
incurred by Landlord to service the Premises during a particular time period
(including all applicable surcharges, demand, energy, losses, fuel adjustment
and time of use charges (if any), taxes and other sums payable in respect
thereof) divided by the total kilowatt hours purchased by Landlord during such
period.

 

a.

From and after the Commencement Date, Tenant agrees to pay as Additional Rent an
estimated electrical charge of $.15 per gross rentable square foot per month,
payable on the first day of each and every month, until such time as an
electrical survey can be performed pursuant to subparagraph b. below.

 

b.

Landlord will have an electrical engineering consultant make a survey of the
electric power used in the Premises to determine Tenant’s average monthly
electric consumption, and the costs of such survey will be borne by Tenant. The
findings of the consultant will be conclusive and binding on Landlord and
Tenant.  After Landlord’s consultant has submitted its report, Tenant will pay
to Landlord, within thirty (30) days after demand therefor by Landlord, the
amount (based on the average monthly consumption found by such consultant and
applying the then effective Cost per Kilowatt Hour thereto) owing from the
Commencement Date through and including the then current month, adjusted for the
estimated electrical charges already paid, and thereafter, on the first day of
every month, in advance, the cost of the electricity used in the Premises based
on the amount set forth as the average monthly consumption in the report.  Such
costs will constitute Additional Rent due under the Lease.  Proportionate sums
will be payable for periods less than a full month.

 

c.

In the event that there will be an increase or decrease in the Cost per Kilowatt
Hour, the Additional Rent payable for electricity will be adjusted equitably to
reflect the increase or decrease in the then effective Cost per Kilowatt Hour.

 

d.

Tenant will notify Landlord immediately upon the introduction of any office
equipment or lighting materially different from or in addition to that on the
Premises as of Landlord’s electrical survey.  The introduction of any new or
materially different equipment or lighting will, at Landlord’s election, be
cause for a resurveying of the Premises at Tenant’s expense.  Landlord reserves
the right to inspect the Premises to insure compliance with this provision.

 

e.

Landlord will not be liable in any way to Tenant for any loss, damage or expense
which Tenant may sustain or incur as a result of any failure, defect or change
in the quantity or character of electrical energy available for redistribution
to the Premises pursuant to this Exhibit H, nor for any interruption in the
supply, and Tenant agrees that such supply may be interrupted for inspections,
repairs and replacements and in emergencies.  In no event will Landlord be
liable for any business interruption suffered by Tenant.

 

f.

Landlord, at Tenant’s expense, will furnish and install all replacement lighting
tubes, lamps, ballasts, starters and bulbs required in the Premises.  

 

g.

Tenant’s use of electrical service in excess of Building Hours will, at
Landlord’s election, be cause for a resurveying of the Premises at Tenant’s
expense, but in no event no more than two (2) times during the Term.

− END –

 

 

 

Exhibit H - Page 1 of 1

--------------------------------------------------------------------------------

 

EXHIBIT I

SAMPLE FORM – LETTER OF CREDIT

[DATE]

TO:

[Name of Beneficiary]

[Address]

Re:Irrevocable Letter of Credit

Gentlemen:

By order of our client, _________________________, we hereby establish our
irrevocable Letter of Credit No. ______ in your favor for a sum or sums not to
exceed $__________________- (_________________U.S. Dollars) in the aggregate,
effective immediately.

This Letter of Credit shall be payable in immediately available funds in U.S.
Dollars.  Funds under this credit are payable to you upon your presentation to
us of a sight draft drawn on us in the form annexed hereto.  All drafts must be
marked: “Drawn under Letter of Credit No. ____ of [Name of Issuing Bank].

This Letter of Credit shall expire twelve (12) months from the date hereof; but
is automatically extendable, so that this Letter of Credit shall be deemed
automatically extended, from time to time, without amendment, for one year from
the expiration date hereof and from each and every future expiration date,
unless at least sixty (60) days prior to any expiration date we shall notify you
by registered mail that we elect not to consider this Letter of Credit renewed
for any such additional period.  The final expiration date hereof shall be no
earlier than [fill in suitable date after expiration of lease].

This Letter of Credit is transferable and may be transferred one or more
times.  However, no transfer shall be effective unless advice of such transfer
is received by us in our standard form. Our client, _________________________,
shall be solely responsible for any transfer fees imposed by the Bank.

Partial drawings are permitted.

We hereby agree to honor each draft drawn under and in compliance with this
Letter of Credit, if duly presented at our offices at
___________________________or at any other of our offices.

This Letter of Credit is subject to the International Standby Practices 1998,
International Chamber of Commerce Publication No. 590.

[Name of Bank]

By:

[Annex Bank’s Form of Sight Draft]

Exhibit I - Page 1 of 1